Exhibit 10.1

 

EXECUTION COPY

 

--------------------------------------------------------------------------------

 

$105,000,000

 

CREDIT AGREEMENT

 

Among

 

MUZAK HOLDINGS LLC,

 

as Parent Guarantor,

 

MUZAK LLC,

 

as Borrower,

 

The Several Lenders

from Time to Time Parties Hereto,

 

BEAR, STEARNS & CO. INC.

as Sole Lead Arranger and Sole Bookrunner,

 

and

 

BEAR STEARNS CORPORATE LENDING INC.,

as Administrative Agent and Collateral Agent

 

Dated as of April 15, 2005

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

SECTION 1.   DEFINITIONS    1

1.1.

  Defined Terms    1

1.2.

  Other Definitional Provisions    23 SECTION 2.   AMOUNT AND TERMS OF TERM
COMMITMENTS    24

2.1.

  Term Commitments    24

2.2.

  Procedure for Term Loan Borrowing    24

2.3.

  Repayment of Term Loans    24 SECTION 3.   GENERAL PROVISIONS APPLICABLE TO
TERM LOANS    25

3.1.

  Optional Prepayments    25

3.2.

  Mandatory Prepayments    25

3.3.

  Prepayment Premium    26

3.4.

  Conversion and Continuation Options    26

3.5.

  Limitations on Eurodollar Tranches    26

3.6.

  Interest Rates and Payment Dates    26

3.7.

  Computation of Interest and Fees    27

3.8.

  Inability To Determine Interest Rate    27

3.9.

  Pro Rata Treatment and Payments    28

3.10.

  Requirements of Law    29

3.11.

  Taxes    30

3.12.

  Indemnity    32

3.13.

  Change of Lending Office    32

3.14.

  Replacement of Lenders    33

3.15.

  Evidence of Debt    33

3.16.

  Illegality    34 SECTION 4.   REPRESENTATIONS AND WARRANTIES    34

4.1.

  Financial Condition    34

4.2.

  No Change    35

4.3.

  Corporate Existence; Compliance with Law    35

4.4.

  Power; Authorization; Enforceable Obligations    35

4.5.

  No Legal Bar    36

4.6.

  Litigation    36

4.7.

  No Default    36

4.8.

  Ownership of Property; Liens    36

4.9.

  Intellectual Property    36

4.10.

  Taxes    36

 

-i-



--------------------------------------------------------------------------------

         Page


--------------------------------------------------------------------------------

4.11.

  Federal Regulations    36

4.12.

  Labor Matters    37

4.13.

  ERISA    37

4.14.

  Investment Company Act; Other Regulations    37

4.15.

  Subsidiaries    37

4.16.

  Use of Proceeds    38

4.17.

  Environmental Matters    38

4.18.

  Accuracy of Information, etc.    39

4.19.

  Security Documents    39

4.20.

  Solvency    40

4.21.

  Senior Indebtedness    40

4.22.

  Regulation H    40

4.23.

  Certain Documents    40

4.24.

  Holdings    40 SECTION 5.   CONDITIONS PRECEDENT    41

5.1.

  Conditions to Initial Extension of Credit    41 SECTION 6.   AFFIRMATIVE
COVENANTS    45

6.1.

  Financial Statements    45

6.2.

  Certificates; Other Information    46

6.3.

  Payment of Obligations    48

6.4.

  Maintenance of Existence; Compliance    48

6.5.

  Maintenance of Property; Insurance    48

6.6.

  Inspection of Property; Books and Records; Discussions    48

6.7.

  Notices    49

6.8.

  Environmental Laws    49

6.9.

  Additional Collateral, etc.    50

6.10.

  Further Assurances    51

6.11.

  Cash Collateralization    52

6.12.

  Post-Closing Obligations.    52 SECTION 7.   NEGATIVE COVENANTS    52

7.1.

  Senior Secured Leverage Ratio    52

7.2.

  Indebtedness    52

7.3.

  Liens    55

7.4.

  Fundamental Changes    56

7.5.

  Disposition of Property    57

7.6.

  Restricted Payments    57

7.7.

  Capital Expenditures    59

7.8.

  Investments    59

7.9.

  Modifications of Certain Debt Instruments    60

7.10.

  Transactions with Affiliates    60

 

-ii-



--------------------------------------------------------------------------------

         Page


--------------------------------------------------------------------------------

7.11.

  Sales and Leasebacks; Sale or Discount of Receivables    60

7.12.

  Hedge Agreements    61

7.13.

  Changes in Fiscal Periods    61

7.14.

  Negative Pledge Clauses    61

7.15.

  Clauses Restricting Subsidiary Distributions    61

7.16.

  Lines of Business; Holdings    61

7.17.

  Amendments to Certain Related Agreements    62 SECTION 8.   EVENTS OF DEFAULT
   62 SECTION 9.   THE AGENTS    65

9.1.

  Appointment    65

9.2.

  Delegation of Duties    65

9.3.

  Exculpatory Provisions    65

9.4.

  Reliance by Agents    66

9.5.

  Notice of Default    66

9.6.

  Non-Reliance on Agents and Other Lenders    67

9.7.

  Indemnification    67

9.8.

  Agent in Its Individual Capacity    68

9.9.

  Successor Administrative Agent or Collateral Agent    68

9.10.

  Agents Generally    68

9.11.

  The Lead Arranger    68 SECTION 10.   MISCELLANEOUS    68

10.1.

  Amendments and Waivers    68

10.2.

  Notices    69

10.3.

  No Waiver; Cumulative Remedies    71

10.4.

  Survival of Representations and Warranties    71

10.5.

  Payment of Expenses and Taxes    71

10.6.

  Successors and Assigns; Participations and Assignments    72

10.7.

  Adjustments; Set-off    75

10.8.

  Counterparts    76

10.9.

  Severability    76

10.10.

  Integration    76

10.11.

  GOVERNING LAW    77

10.12.

  Submission to Jurisdiction; Waivers    77

10.13.

  Acknowledgments    77

10.14.

  Releases of Guarantees and Liens    78

10.15.

  Confidentiality    78

10.16.

  WAIVERS OF JURY TRIAL    78

10.17.

  Delivery of Addenda    79

10.18.

  Usury Savings Clause    79

 

-iii-



--------------------------------------------------------------------------------

 

SCHEDULES: 1.1    Mortgaged Property 1.1(a)    Fee and Leasehold Property 1.1(b)
   Existing Letters of Credit 4.4    Consents, Authorizations, Filings and
Notices 4.6    Litigation 4.9    Intellectual Property 4.12    Labor Matters
4.15    Subsidiaries 4.19(a)    UCC Filing Jurisdictions 4.19(b)    Mortgage
Filing Jurisdictions 7.2(d)    Existing Indebtedness 7.3(f)    Existing Liens
7.8(e)    Existing Investments EXHIBITS:      A    Form of Guarantee and
Collateral Agreement B    Form of Compliance Certificate C    Form of Closing
Certificate D    Form of Mortgage E    Form of Assignment and Assumption F   
Form of Legal Opinion of Kirkland & Ellis G    Form of Exemption Certificate H
   Form of Term Note I    Form of Addendum J    Form of Permitted Sponsor
Subordinated Debt Agreement K    Form of Solvency Certificate L    Form of Term
Borrowing Notice M    Form of Conversion/Continuation Notice N    Form of
Perfection Certificate

 

-iv-



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”), dated as of April 15, 2005, among MUZAK
LLC, a Delaware limited liability company (the “Borrower”), MUZAK HOLDINGS LLC,
a Delaware limited liability company (“Holdings”), the several banks and other
financial institutions or entities from time to time parties to this Agreement
(the “Lenders”), BEAR, STEARNS & CO. INC., as sole lead arranger and sole
bookrunner (with its successors and assigns, in such capacity, the “Lead
Arranger”), and BEAR STEARNS CORPORATE LENDING INC., as administrative agent
(together with its successors and assigns, in such capacity, the “Administrative
Agent”) and collateral agent (together with its successors and assigns, in such
capacity, the “Collateral Agent”).

 

The parties hereto hereby agree as follows:

 

SECTION 1. DEFINITIONS

 

1.1. Defined Terms. As used in this Agreement, the terms listed in this Section
1.1 shall have the respective meanings set forth in this Section 1.1.

 

“Addendum”: an instrument, substantially in the form of Exhibit I, by which a
Lender becomes a party to this Agreement as of the Closing Date.

 

“Additional Related Agreements”: any agreements relating to Holdings Preferred
Stock.

 

“Additional Senior Notes”: additional Senior Notes of the Borrower and Muzak
Finance to be issued pursuant to the Senior Note Indenture.

 

“Additional Senior Subordinated Notes”: additional Senior Subordinated Notes of
the Borrower and Muzak Finance to be issued pursuant to the Senior Subordinated
Note Indenture.

 

“Administrative Agent”: as defined in the preamble to this Agreement.

 

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

 

“Agents”: the collective reference to the Lead Arranger, the Administrative
Agent and the Collateral Agent.

 

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
(a) until the Closing Date, the aggregate amount of such Lender’s Term
Commitments at such time and (b) thereafter, the aggregate then unpaid principal
amount of such Lender’s Term Loans.



--------------------------------------------------------------------------------

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

 

“Agreement”: as defined in the preamble to this Agreement.

 

“Applicable Margin”: for each Type of Loan, the rate per annum set forth under
the relevant column heading below:

 

     Eurodollar Loans


--------------------------------------------------------------------------------

    Base Rate Loans


--------------------------------------------------------------------------------

 

Term Loans

   4.75 %   3.75 %

 

“Approved Fund”: with respect to any Lender that is a fund that invests in
commercial loans, any other fund that invests in commercial loans and is managed
or advised by the same investment advisor as such Lender or by an Affiliate of
such investment advisor.

 

“Asset Sale”: any Disposition of Property or series of related Dispositions of
Property (excluding any such Disposition permitted by clause (a), (b), (c), (d),
(f), (g) or (h) of Section 7.5) that yields gross proceeds to any Group Member
(valued at the initial principal amount thereof in the case of non-cash proceeds
consisting of notes or other debt securities and valued at fair market value in
the case of other non-cash proceeds) in excess of $500,000.

 

“Assignee”: as defined in Section 10.6(b).

 

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit E.

 

“Base Rate”: for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the greater of (a) the Prime Rate in effect on
such day and (b) the Federal Funds Effective Rate in effect on such day plus
0.50%. For purposes hereof: “Prime Rate” shall mean the rate of interest per
annum publicly announced from time to time by the Administrative Agent as its
prime rate in effect at its principal office in New York City (the Prime Rate
not being intended to be the lowest rate of interest charged by the
Administrative Agent in connection with extensions of credit to debtors). Any
change in the Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective as of the opening of business on the effective
day of such change in the Prime Rate or the Federal Funds Effective Rate,
respectively.

 

“Base Rate Loans”: Loans the rate of interest applicable to which is based upon
the Base Rate.

 

“Benefitted Lender”: as defined in Section 10.7(a).

 

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower”: as defined in the preamble to this Agreement.

 

-2-



--------------------------------------------------------------------------------

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

 

“Business”: as defined in Section 4.17(b).

 

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the London interbank
eurodollar market.

 

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Included Subsidiaries for
the acquisition of fixed assets or additions to equipment (including
replacements, capitalized repairs and improvements during such period) that
should be capitalized under GAAP on a consolidated balance sheet of such Person
and its Included Subsidiaries; provided, however, that “Capital Expenditures”
shall exclude Capitalized Sales Commissions and expenditures for intangible
assets and capital leases.

 

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

 

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Capital Stock/Insurance Proceeds”: (a) 100% of the aggregate net cash proceeds
received by Holdings from the issuance or sale after the Closing Date of Capital
Stock, other than Disqualified Capital Stock or Capital Stock of Holdings issued
to any Subsidiary of Holdings, of Holdings or any Indebtedness or other
securities of Holdings issued after the Closing Date convertible into or
exercisable or exchangeable for Capital Stock, other than Disqualified Capital
Stock, of Holdings which have been so converted, exercised or exchanged, as the
case may be; (b) without duplication of any amounts included in clause (a)
above, 100% of the aggregate net proceeds (including the fair market value of
property other than cash) received by Holdings after the Closing Date from any
equity contribution from a holder of the Holdings’ Capital Stock (other than in
respect of Disqualified Capital Stock); and (c) any cash proceeds received from
“key-man” life insurance policies which are used to make such redemptions or
repurchases.

 

“Capitalized Sales Commissions”: as to any Person, the aggregate of all sales
commissions and bonuses paid by such Person and its Subsidiaries in connection
with subscriber contracts to the extent actually capitalized on the balance
sheet of such Person.

 

-3-



--------------------------------------------------------------------------------

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by Standard & Poor’s Ratings Services (“S&P”) or P-1 by Moody’s
Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause (b)
of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; or (g) shares of money market mutual or similar funds which have at
least 95% of their assets continuously invested in assets satisfying the
requirements of clauses (a) through (f) of this definition or money market funds
that (i) comply with the criteria set forth in Securities and Exchange
Commission Rule 2a-7 under the Investment Company Act of 1940, as amended, (ii)
are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of at
least $500,000,000.

 

“Closing Date”: the date on which the conditions precedent set forth in Section
5.1 shall have been satisfied (or waived), which date is April 15, 2005.

 

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

 

“Collateral Agent”: as defined in the preamble to this Agreement.

 

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with Holdings within the meaning of Section 4001 of ERISA
or is part of a group that includes Holdings and that is treated as a single
employer under Section 414 of the Code.

 

“Compliance Certificate”: a certificate of one or more Loan Parties duly
executed on its or their behalf by a Responsible Officer substantially in the
form of Exhibit B.

 

“Conduit Lender”: any special purpose entity organized and administered by any
Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated

 

-4-



--------------------------------------------------------------------------------

by such Lender in a written instrument, subject to the consent of the
Administrative Agent and the Borrower (which consent shall not be unreasonably
withheld); provided, that the designation by any Lender of a Conduit Lender
shall not relieve the designating Lender of any of its obligations to fund a
Loan under this Agreement if, for any reason, its Conduit Lender fails to fund
any such Loan, and the designating Lender (and not the Conduit Lender) shall
have the sole right and responsibility to deliver all consents and waivers
required or requested under this Agreement with respect to its Conduit Lender,
and provided, further, that no Conduit Lender shall (a) be entitled to receive
any greater amount pursuant to Section 3.10, 3.11, 3.12 or 10.5 than the
designating Lender would have been entitled to receive in respect of the
extensions of credit made by such Conduit Lender or (b) be deemed to have any
Term Commitment.

 

“Consolidated EBITDA”: for any period, Consolidated Net Income for such period
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) interest expense, amortization or write-off of debt discount
and debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness (including the Loans), (c) depreciation and
amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill) and organization costs, (e) any extraordinary charges or
losses determined in accordance with GAAP, (f) non-cash compensation expenses
arising from the issuance or appreciation of capital stock, options to purchase
capital stock and capital stock appreciation rights to the management of such
Person and its Included Subsidiaries, (g) capitalized installation labor
impairment charges recorded upon termination of the underlying client contract
in an aggregate amount not to exceed $1,250,000 in any fiscal year, (h) Deferred
Management Fees, (i) any other nonordinary course non-cash charges, non-cash
expenses or non-cash losses of such Person or any of its Included Subsidiaries
for such period; provided however, that cash payments in respect of such
non-ordinary course non-cash charges, expenses or losses made in such period or
in any future period in respect of such non-cash charges, expenses or losses
shall be subtracted from Consolidated Net Income in calculating the Consolidated
EBITDA in the period when such payments are made (other than an aggregate amount
of up to $1,900,000 representing the cash impact of charges with respect to the
restructuring described in the press release dated August 6, 2004, issued by
Holding, and filed as Exhibit 99.1 to the Form 8-K dated August 6, 2004 (the
“Restructuring”) paid during the period beginning with the fiscal quarter ending
September 30, 2004 through and including the fiscal quarter ending June 30,
2005), (j) amounts paid by the Borrower in respect of license fees, interest
thereon and any related penalties paid or (to the extent that such amounts were
expensed by the Borrower in such period) to be paid by the Borrower in
settlement of claims for past license fee calculations for prior periods to
copyright holders, performing rights organizations and/or licensing collectives
and associations, and accruals therefor, provided that the aggregate amounts so
included pursuant to this clause (j) shall not exceed $5,000,000 from the
Closing Date, and (k) restructuring charges in an aggregate amount not to exceed
$2,000,000, minus, to the extent included in the statement of such Consolidated
Net Income for such period, the sum of (a) interest income, (b) any
extraordinary income or gains determined in accordance with GAAP and (c) any
other non-cash income (excluding any items that represent the reversal of any
accrual of, or cash reserve for, anticipated cash charges in any prior period
that are described in the parenthetical to clause (i) above), all as determined
on a consolidated basis.

 

-5-



--------------------------------------------------------------------------------

“Consolidated Leverage Ratio”: as of any date of determination, the ratio of (a)
Consolidated Total Debt as of such date of determination to (b) Consolidated
EBITDA for the applicable Test Period. For purposes of calculating the
Consolidated Leverage Ratio, each of Consolidated Total Debt and Consolidated
EBITDA shall be calculated on a Pro Forma Basis. For Test Periods ending on or
prior to September 30, 2005, Consolidated EBITDA shall be deemed to be
$17,892,000 for the quarter ended March 31, 2004, $17,760,000 for the quarter
ended June 30, 2004, $17,715,000 for the quarter ended September 30, 2004 and
$16,043,000 for the quarter ended December 31, 2004.

 

“Consolidated Net Income”: for any Person for any period, the consolidated net
income (or loss) of such Person and its Included Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income (or deficit) of any Person accrued prior to the date it
becomes an Included Subsidiary of such Person or is merged into or consolidated
with such Person or any of its Included Subsidiaries, (b) the income (or
deficit) of any Person (other than an Included Subsidiary of such Person) in
which such Person or any of its Included Subsidiaries has an ownership interest,
except to the extent that any such income is actually received by such Person or
such Included Subsidiary in the form of dividends or similar distributions and
(c) the undistributed earnings of any Included Subsidiary of such Person to the
extent that the declaration or payment of dividends or similar distributions by
such Included Subsidiary is not at the time permitted by the terms of any
Contractual Obligation (other than under any Loan Document) or Requirement of
Law applicable to such Included Subsidiary.

 

“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness of the Borrower and its Included Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP, excluding (a) any
Permitted Sponsor Subordinated Debt, (b) Deferred Management Fees and (c) up to
105% of the face amount of the first $5,000,000 of outstanding Third Party
Letters of Credit permitted under Section 7.2(o).

 

“Continuing Managers”: the managers of Holdings on the Closing Date, after
giving effect to the other transactions contemplated hereby, and each other
manager, if, in each case, such other manager’s nomination for election to the
board of managers of Holdings is recommended by at least 66 2/3% of the then
Continuing Managers or such other manager receives the vote of the Permitted
Investors in his or her election by the members of Holdings.

 

“Contractual Obligation”: as to any Person, any provision of any written
agreement, written instrument or other written undertaking to which such Person
is a party or by which it or any of its property is bound.

 

“Control Investment Affiliate”: as to any Person, any other Person that (a)
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person and (b) is organized by such Person primarily for the
purpose of making equity or debt investments in one or more companies. For
purposes of this definition, “control” of a Person means the power, directly or
indirectly, to direct or cause the direction of the management and policies of
such Person whether by contract or otherwise.

 

-6-



--------------------------------------------------------------------------------

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Deferred Management Fees”: any accrued and unpaid Management Fees and any
interest thereon.

 

“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

 

“Disqualified Capital Stock”: any Capital Stock of a Person which, by its terms,
or by the terms of any security into which it is convertible or for which it is
exchangeable at the option of the holder, or upon the happening of any event,
matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof, in whole or in
part, on or prior to the maturity date of the Loans.

 

“Dollars” and “$”: dollars in lawful currency of the United States.

 

“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.

 

“Electro”: Electro-Systems Corporation, a Florida corporation.

 

“Employment Agreement”: the Amended and Restated Employment Agreement dated as
of March 16, 2001 between the Borrower and William A. Boyd, as amended,
supplemented, modified, revised or replaced from time to time.

 

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

 

“Equity Capital”: capital that was contributed to the Borrower by Holdings in
the form of cash or property in exchange for common membership interests, or
additional paid-in capital to, in the Borrower.

 

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto) dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

 

-7-



--------------------------------------------------------------------------------

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on Page 3750 of
the Telerate screen as of 11:00 A.M., London time, two Business Days prior to
the beginning of such Interest Period. In the event that such rate does not
appear on Page 3750 of the Telerate screen (or otherwise on such screen), the
“Eurodollar Base Rate” shall be determined by reference to such other comparable
publicly available service for displaying eurodollar rates as may be selected by
the Administrative Agent or, in the absence of such availability, by reference
to the rate at which the Administrative Agent is offered Dollar deposits at or
about 11:00 A.M., New York City time, two Business Days prior to the beginning
of such Interest Period in the London interbank eurodollar market where its
eurodollar and foreign currency and exchange operations are then being conducted
for delivery on the first day of such Interest Period for the number of days
comprised therein.

 

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

 

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

 

Eurodollar Base Rate

--------------------------------------------------------------------------------

1.00 - Eurocurrency Reserve Requirements

 

“Eurodollar Tranche”: the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).

 

“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Excluded Foreign Subsidiary”: any Foreign Subsidiary in respect of which either
(a) the pledge of all of the Capital Stock of such Subsidiary as Collateral or
(b) the guaranteeing by such Subsidiary of the Obligations, would, in the good
faith judgment of the Borrower, result in adverse tax consequences to the
Borrower.

 

“Excluded Indebtedness”: all Indebtedness permitted by Section 7.2.

 

“Existing Credit Facility”: the Amended and Restated Credit Agreement, dated as
of May 10, 2004, among the Borrower, Holdings, the several lenders from time to
time party thereto, and Bear Stearns Corporate Lending Inc., as administrative
agent and General Electric Capital Corporation as collateral agent.

 

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Reference Lender from three federal
funds brokers of recognized standing selected by it.

 

-8-



--------------------------------------------------------------------------------

“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

 

“Funding Office”: the office of the Administrative Agent specified in Section
10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

 

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the Closing Date and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1(b). In the event that any
Accounting Change (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrower and the Administrative Agent agree to enter
into negotiations in order to amend such provisions of this Agreement so as to
equitably reflect such Accounting Changes with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Borrower, the Administrative Agent, the Collateral Agent and the Required
Lenders, all financial covenants, standards and terms in this Agreement shall
continue to be calculated or construed as if such Accounting Changes had not
occurred. “Accounting Changes” refers to changes in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the SEC.

 

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

 

“Group Members”: the collective reference to Holdings, the Borrower and their
respective Subsidiaries.

 

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement to
be executed and delivered by Holdings, the Borrower and each Subsidiary
Guarantor, substantially in the form of Exhibit A.

 

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation

 

-9-



--------------------------------------------------------------------------------

of the guaranteeing person, whether or not contingent, (i) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or supply funds (1) for the purchase or payment of any
such primary obligation or (2) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

 

“Guarantors”: the collective reference to Holdings and the Subsidiary
Guarantors.

 

“Hedge Agreements”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Hedge Agreement.

 

“Highest Lawful Rate”: the maximum lawful interest rate, if any, that at any
time or from time to time may be contracted for, charged or received under the
laws applicable to any Lender that are presently in effect or, to the extent
allowed by law, under such applicable laws that may hereafter be in effect and
that allow a higher maximum nonusurious interest rate than applicable laws now
allow.

 

“Holdings”: as defined in the preamble to this Agreement.

 

“Holdings LLC Agreement”: the Fourth Amended and Restated Limited Liability
Company Agreement of Holdings dated as of March 15, 2002, as amended, restated,
supplemented or otherwise modified from time to time to the extent permitted
under Section 7.17.

 

“Holdings Note Documents”: (a) the Holdings Note Indenture, (b) the Holdings
Notes, (c) the purchase agreement dated as of March 12, 1999, by and among
Holdings, Muzak Holdings Finance, CIBC and Goldman, Sachs & Co. (“GSC”), and (d)
the registration rights agreement dated as of March 18, 1999 by and among
Holdings, Muzak Holdings Finance, CIBC and GSC.

 

-10-



--------------------------------------------------------------------------------

“Holdings Note Indenture”: the Indenture dated as of March 18, 1999, by and
among Holdings and Muzak Holdings Finance, as issuers, and State Street Bank and
Trust Co., as trustee.

 

“Holdings Notes”: the $24,245,000 aggregate principal amount at maturity of 13%
Senior Discount Notes due 2010 of Holdings and Muzak Holdings Finance issued
pursuant to the Holdings Note Indenture.

 

“Holdings Preferred Stock”: Preferred Stock of Holdings which satisfies the
requirements set forth in Section 7.2(n).

 

“Included Subsidiary”: each Subsidiary of the Borrower other than Electro for so
long as Electro has outstanding any Indebtedness which prohibits the guarantee
of the Loans by Electro.

 

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds (other
than performance bonds), debentures or other similar instruments, (d) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property), (e)
all Capital Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of acceptances, letters of credit, surety bonds or similar arrangements
(other than trade payables and contingent obligations for the acquisition of
inventory and fixed assets, in each case, incurred in the ordinary course of
such Person’s business), (g) all Guarantee Obligations of such Person in respect
of obligations of the kind referred to in clauses (a) through (f) above, (h) all
obligations of the kind referred to in clauses (a) through (g) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation, and (i) for the purposes of
Section 8(e) only, all obligations of such Person in respect of Hedge
Agreements. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor.

 

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent”: pertaining to a condition of Insolvency.

 

-11-



--------------------------------------------------------------------------------

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

 

“Interest Payment Date”: (a) as to any Base Rate Loan, the last day of each
March, June, September and December to occur while such Loan is outstanding and
the final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or less, the last day of such Interest Period,
and (c) as to any Loan, the date of any repayment or prepayment made in respect
thereof.

 

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two or three months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two or three months thereafter, as selected
by the Borrower by irrevocable notice to the Administrative Agent with a copy to
the Collateral Agent no later than 11:00 A.M., New York City time, on the date
that is three Business Days prior to the last day of the then current Interest
Period with respect thereto; provided that all of the foregoing provisions
relating to Interest Periods are subject to the following:

 

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

 

(ii) the Borrower may not select an Interest Period that would extend beyond the
date final payment is due on the Term Loans; and

 

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

 

“Investment Securities Purchase Agreement”: the Investment Securities Purchase
Agreement dated as of October 6, 1998, among Holdings, ABRY Broadcast Partners
III, L.P., Joseph Koff and David Unger, as amended, supplemented, modified,
revised or replaced from time to time in accordance with Section 7.17.

 

“Investments”: as defined in Section 7.8.

 

“Lead Arranger”: as defined in the preamble to this Agreement.

 

-12-



--------------------------------------------------------------------------------

“Lender Counterparty”: each Lender or any Affiliate thereof that is a
counterparty to a Specified Hedge Agreement.

 

“Lenders”: as defined in the preamble to this Agreement; provided, that unless
the context otherwise requires, each reference herein to the Lenders shall be
deemed to include any Conduit Lender.

 

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing) and, in the case of any investment property or
deposit account, any contract or other arrangement, express or implied, under
which any Person has the right to control such investment property or deposit
account.

 

“Loan”: any loan made by any Lender pursuant to this Agreement.

 

“Loan Documents”: this Agreement, the Security Documents and the Notes.

 

“Loan Parties”: each Group Member that is a party to a Loan Document.

 

“Management Agreement”: the Amended and Restated Management and Consulting
Services Agreement dated as of a date on March 18, 1999 between ABRY Partners
LLC (as successor to ABRY Partners, Inc.) and the Borrower, as amended,
restated, modified or supplemented from time to time to the extent permitted
under Section 7.17.

 

“Management Fees”: management fees payable by the Borrower to ABRY Partners LLC
pursuant to the Management Agreement.

 

“Material Adverse Effect”: a material adverse effect on (a) the business,
assets, property, condition (financial or otherwise), results of operations or
prospects of Holdings and its Subsidiaries taken as a whole or (b) the validity
or enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Agents or the Lenders hereunder or thereunder.

 

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

 

“Members Agreement”: the Second Amended and Restated Members Agreement dated as
of the October 18, 2000 among Holdings, CMS Co-Investment Subpartnership, CMS
Diversified Partners, L.P., Joseph Koff and David Unger, as amended,
supplemented, modified, revised or replaced from time to time in accordance with
Section 7.17.

 

“Mortgaged Properties”: the real properties listed on Schedule 1.1, as to which
the Collateral Agent for the benefit of the Secured Parties shall be granted a
Lien pursuant to the

 

-13-



--------------------------------------------------------------------------------

Mortgages, together with all other real property with respect to which the
Collateral Agent for the benefit of the Secured Parties shall be granted a Lien
pursuant to a Mortgage executed and delivered pursuant to Section 6.11.

 

“Mortgages”: each of the mortgages and deeds of trust made by any Loan Party in
favor of, or for the benefit of, the Collateral Agent for the benefit of the
Lenders, substantially in the form of Exhibit D (with such changes thereto as
shall be advisable in the reasonable discretion of the Collateral Agent to
comply with the law of the jurisdiction in which such mortgage or deed of trust
is to be recorded).

 

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

 

“Muzak Finance”: Muzak Finance Corp., a Delaware corporation.

 

“Muzak Heart & Soul”: Muzak Heart & Soul Foundation, a Washington nonprofit
corporation.

 

“Muzak Holdings Finance”: Muzak Holdings Finance Corp., a Delaware corporation.

 

“Muzak LLC Agreement”: the Amended and Restated Limited Liability Company
Agreement of the Borrower dated as of March 18, 1999, as amended by the First
Amendment dated as of October 26, 1999, as it may be further amended, restated,
supplemented or otherwise modified from time to time to the extent permitted
under Section 7.17.

 

“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or by the
Disposition of any non-cash consideration received in connection therewith or
otherwise, but only as and when received) of such Asset Sale or Recovery Event,
net of attorneys’ fees, accountants’ fees, investment banking fees, amounts
required to be applied to the repayment of Indebtedness (including interest,
premiums and penalties payable in accordance with the terms thereof) secured by
a Lien expressly permitted hereunder on any asset that is the subject of such
Asset Sale or Recovery Event (other than any Lien pursuant to a Security
Document) and other customary costs, fees and expenses actually incurred in
connection therewith and net of taxes and related tax distributions paid or
reasonably estimated to be payable as a result thereof (after taking into
account any available tax credits or deductions and any tax sharing arrangements
related thereto) and (b) in connection with any incurrence of Indebtedness, the
cash proceeds received from such incurrence, net of attorneys’ fees, investment
banking fees, accountants’ fees, underwriting discounts and commissions and
other customary costs, fees and expenses actually incurred in connection
therewith.

 

“Non-Excluded Taxes”: as defined in Section 3.11(a).

 

“Non-U.S. Lender”: as defined in Section 3.11(d).

 

-14-



--------------------------------------------------------------------------------

“Notes”: the collective reference to any promissory note evidencing Loans.

 

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Borrower to any Agent
or to any Lender (or, in the case of Specified Hedge Agreements, any affiliate
of any Lender), whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, this Agreement, any other Loan Document, any
Specified Hedge Agreement or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to any Agent or to any Lender that
are required to be paid by the Borrower pursuant hereto) or otherwise; provided,
that (i) obligations of the Borrower or any Included Subsidiary under any
Specified Hedge Agreement shall be secured and guaranteed pursuant to the
Security Documents only to the extent that, and for so long as, the other
Obligations are so secured and guaranteed and (ii) any release of Collateral or
Guarantors effected in the manner permitted by this Agreement shall not require
the consent of holders of obligations under Specified Hedge Agreements.

 

“Other Senior Subordinated Notes”: any senior subordinated notes that shall (i)
not be on financial and other terms that are more onerous than the Senior
Subordinated Notes and shall not have defaults, rights or remedies more
burdensome to the obligor than the Senior Subordinated Notes as determined by
the Administrative Agent in its reasonable discretion, (ii) not have a stated
maturity or weighted average life that is shorter than the Senior Subordinated
Notes, (iii) be at least as subordinate to the Obligations as the Senior
Subordinated Notes, (iv) be issued by the Borrower and Muzak Finance and (v)
otherwise be on terms and conditions reasonably acceptable to the Administrative
Agent.

 

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

 

“Participant”: as defined in Section 10.6(c).

 

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

“Perfection Certificate”: a certificate in the form of Exhibit N to this
Agreement.

 

“Permitted Investors”: the Sponsors and their respective Control Investment
Affiliates.

 

“Permitted Refinancing”: with respect to any Indebtedness, any refinancing
thereof; provided, however, that (x) no Default shall have occurred and be
continuing or would

 

-15-



--------------------------------------------------------------------------------

arise therefrom, (y) any such refinancing Indebtedness shall (I) not be on
financial and other terms that are more onerous than the Indebtedness being
refinanced and shall not have defaults, rights or remedies more burdensome to
the obligor than the Indebtedness being refinanced as determined by the
Administrative Agent, in its reasonable discretion, (II) not have a stated
maturity or weighted average life that is shorter than the Indebtedness being
refinanced, (III) be at least as subordinate to the Obligations as the
Indebtedness being refinanced (and unsecured if the refinanced Indebtedness is
unsecured) as determined by the Administrative Agent, provided that (x) the
Borrower may issue Additional Senior Subordinated Notes and/or Other Senior
Subordinated Notes (and Holdings and the Subsidiary Guarantors may incur
Guarantee Obligations in respect thereof) to refinance all or any portion of the
principal amount of the Holdings Notes and (y) the Borrower may issue Additional
Senior Notes (and Holdings and the Subsidiary Guarantors may incur Guarantee
Obligations in respect thereof) to refinance all or any portion of the principal
amount of the Senior Subordinated Notes and/or the Holding Notes and (IV) be in
a principal amount that does not exceed the principal amount so refinanced, plus
the lesser of (1) the stated amount of any premium or other payment required to
be paid in connection with refinancing pursuant to the terms of the Indebtedness
being refinanced and (2) the amount of premium or other payment actually paid at
such time to refinance the Indebtedness, plus, in either case, the amount of
reasonable expenses of any obligor thereunder incurred in connection with such
refinancing, and (z) except to the extent permitted by the proviso to clause
(y)(III) above, the sole obligor on such refinancing Indebtedness shall be the
original obligor on such Indebtedness being refinanced (with any guarantor on
the Indebtedness being refinanced permitted to guarantee the refinancing
Indebtedness).

 

“Permitted Sponsor Subordinated Debt”: subordinated unsecured loans from one or
more Permitted Investors and/or CMS Co-Investment Subpartnership, CMS
Diversified Partners, L.P., Banc America Capital Investors I, L.P., New York
Life Capital Partners, L.P., AMFM Systems, Inc. and The Northwestern Mutual Life
Insurance Company to Holdings or the Borrower, provided (i) prior to the payment
in full in cash of all of the Obligations, no payment in respect of the
principal of or interest on such loans shall be required or made (unless
otherwise approved by the Required Lenders), (ii) no such loan shall mature
earlier than May 20, 2009, (iii) if such loans are to Holdings, the net proceeds
thereof shall either be contributed as Equity Capital to the Borrower or loaned
to the Borrower on the terms described in clauses (i), (ii) and (iv) hereof (and
any such loan to the Borrower from Holdings shall constitute “Permitted Sponsor
Subordinated Debt”) and (iv) each such loan shall be made pursuant to (a) a
Permitted Sponsor Debt Agreement that is reasonably acceptable to the
Administrative Agent and substantially in the form of Exhibit J or otherwise
reasonably acceptable to the Administrative Agent or (b) another form of
Permitted Sponsor Debt Agreement that provides that each such loan is
subordinated to all of the Obligations on terms and conditions reasonably
acceptable to the Required Lenders.

 

“Permitted Sponsor Subordinated Debt Agreement”: any loan agreement between one
or more Permitted Investors, CMS Co-Investment Subpartnership, CMS Diversified
Partners, L.P., Banc America Capital Investors I, L.P., New York Life Capital
Partners, L.P., AMFM Systems, Inc. and The Northwestern Mutual Life Insurance
Company, on the one hand, and Holdings or the Borrower, on the other hand, as
applicable, evidencing the Permitted Sponsor Subordinated Debt, and shall
include any promissory note that is substantially in the form of Exhibit J
hereto.

 

-16-



--------------------------------------------------------------------------------

“Permitted Use”: as defined in Section 4.16.

 

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”: at a particular time, any employee benefit plan (other than a
Multiemployer Plan) that is covered by ERISA and in respect of which the
Borrower or a Commonly Controlled Entity is (or, if such plan were terminated at
such time, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

 

“Preferred Stock”: any Capital Stock of a Person, however designated, which
entitles the holder thereof to a preference with respect to dividends,
distributions or liquidation proceeds of such Person over the holders of other
Capital Stock issued by such Person.

 

“Pro Forma Balance Sheet”: as defined in Section 4.1(a).

 

“Pro Forma Basis”: with respect to determining compliance with the Senior
Secured Leverage Ratio and the Consolidated Leverage Ratio as at any date under
this Agreement, each such ratio and the financial definitions used in
determining such ratios shall be calculated after giving effect on a pro forma
basis to:

 

(a) the incurrence or repayment of any Indebtedness of such Person or any of its
Included Subsidiaries and the application of the proceeds thereof giving rise to
the need to make such calculation and any incurrence or repayment of other
Indebtedness, other than the incurrence or repayment of Loans under this
Agreement, occurring on or prior to the end of the applicable quarterly fiscal
period in the case of the determination of compliance with Sections 7.1 and 6.2
of this Agreement and in the case of any determination under this Agreement for
the purposes of Section 7.2(f), occurring on or prior to the date of the
consummation of the event giving rise to the requirement to calculate such
ratio, in each case, as if such incurrence or repayment or issuance or
redemption or other repayment, as the case may be, and the application of the
proceeds thereof occurred on the first day of the period for which such ratio is
being calculated (the “reference period”), provided all the calculations
referred to herein shall be in reasonable detail and shall be in form and
substance reasonably satisfactory to the Administrative Agent in all respects;
and

 

(b) any asset sales occurring on or prior to the end of the applicable quarterly
fiscal period in the case of the determination of compliance with Section 7.1 of
this Agreement and in the case of any other determination under this Agreement,
occurring on or prior to the date of the consummation of the event giving rise
to the requirement to calculate such ratio, in each case, as if such asset sale
occurred on the first day of the applicable reference period with respect to
asset sales, the Consolidated EBITDA attributable to the assets which are the
subject of asset sales that occurred will be excluded.

 

-17-



--------------------------------------------------------------------------------

“Projections”: as defined in Section 6.2(c).

 

“Properties”: as defined in Section 4.17(a).

 

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

 

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member.

 

“Register”: as defined in Section 10.6(b)(iv).

 

“Registration Agreement”: the Second Amended and Restated Registration Agreement
dated as of October 18, 2000 among Holdings, MEM Holdings, LLC, Joseph Koff,
David Unger, Music Holdings Corp. and AMFM Systems, Inc., BancAmerica Capital
Investors I, L.P., New York Life Capital Partners, L.P. and The Northwestern
Mutual Life Insurance Company, as amended, supplemented or otherwise modified
from time to time to the extent permitted under Section 7.17.

 

“Regulation U”: Regulation U of the Board as in effect from time to time.

 

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Group Member in connection therewith
that are not applied to prepay the Term Loans pursuant to Section 3.2(b) as a
result of the delivery of a Reinvestment Notice.

 

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

 

“Reinvestment Notice”: a written notice executed on the Borrower’s behalf by a
Responsible Officer stating that no Event of Default has occurred and is
continuing and that the Borrower (directly or indirectly through a Subsidiary)
intends and expects to use all or a specified portion of the Net Cash Proceeds
of an Asset Sale to acquire fixed or capital assets useful in its business or a
Recovery Event to repair or replace the assets which were the subject of such
Recovery Event, as applicable.

 

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire fixed or capital assets
useful in the Borrower’s business or repair or replace the assets which were the
subject of the relevant Recovery Event, as applicable.

 

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring one year after such Reinvestment Event and (b)
the date on which the Borrower shall have determined not to, or shall have
otherwise ceased to, acquire or

 

-18-



--------------------------------------------------------------------------------

repair fixed or capital assets useful in the Borrower’s business or repair or
replace the assets which were the subject of the relevant Recovery Event, as
applicable, with all or any portion of the relevant Reinvestment Deferred
Amount.

 

“Related Agreements”: (a) the Holdings Note Documents, (b) any Permitted Sponsor
Subordinated Debt Agreements, (c) any Holdings Preferred Stock, (d) the Muzak
LLC Agreement, (e) the Holdings LLC Agreement, (f) the Management Agreement, (g)
the Employment Agreement, (h) the Members Agreement, (i) the Investment
Securities Purchase Agreements, (j) the Securityholders Agreement, (k) the
Registration Agreement and (l) the Securities Repurchase Agreements.

 

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reportable Event”: any of the events set forth in Section 4043(b) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsection .24, .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

 

“Required Lenders”: at any time (a) until the Closing Date, the holders of more
than 50% of the Term Commitments then in effect and (b) thereafter, the holders
of more than 50% of the aggregate unpaid principal amount of the Term Loans then
outstanding.

 

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Responsible Officer”: the chief executive officer, president, chief operating
officer or chief financial officer of the Borrower, but in any event, with
respect to financial matters, the chief financial officer of the Borrower.

 

“Restricted Payments”: as defined in Section 7.6.

 

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

 

“Secured Parties”: the collective reference to the Agents, the Lenders and the
Lender Counterparties.

 

“Securities Repurchase Agreements”: the Securities Repurchase Agreements, dated
as of October 6, 1998, among Holdings and MEM Holdings, LLC, on the one hand,
and each of Joseph Koff, David Unger and other management members, on the other
hand, in each case, as amended, supplemented, modified, revised or replaced from
time to time in accordance with Section 7.17.

 

-19-



--------------------------------------------------------------------------------

“Security Documents”: the collective reference to (a) the Guarantee and
Collateral Agreement, (b) the Mortgages and (c) all other security documents
hereafter delivered to the Collateral Agent granting a Lien on any property of
any Person to secure the obligations and liabilities of any Loan Party under any
Loan Document.

 

“Securityholders Agreement”: the Second Amended and Restated Securityholders
Agreement dated as of March 15, 2002 among Holdings, MEM Holdings, LLC and AMFM
Systems, Inc., BancAmerica Capital Investors I, L.P., New York Life Capital
Partners, L.P. and The Northwestern Mutual Life Insurance Company, as amended,
supplemented, modified, revised or replaced from time to time in accordance with
Section 7.17.

 

“Senior Note Documents”: (a) the Senior Note Indenture, (b) the Senior Notes,
(c) the Purchase Agreement dated as of May 20, 2003, by and among the Borrower,
Muzak Finance, the guarantors named therein, Bear, Stearns & Co. Inc. (“Bear”)
and Lehman Brothers Inc. (“Lehman”), and (d) the Registration Rights Agreement
dated as of May 20, 2003 by and among the Borrower, Muzak Finance, the
guarantors named therein, Bear and Lehman.

 

“Senior Note Indenture”: the Indenture to be entered into by the Borrower and
Muzak Finance and the guarantors named therein in connection with the issuance
of the Senior Notes, together with all instruments and other agreements entered
into by the Borrower and Muzak Finance and such subsidiary guarantors in
connection therewith.

 

“Senior Notes”: the $220,000,000 Senior Notes due 2009 of the Borrower and Muzak
Finance issued on May 20, 2003 pursuant to the Senior Note Indenture.

 

“Senior Secured Debt”: means the outstanding amount of all Indebtedness of the
Borrower or any of its Subsidiaries secured by (or that has the benefit of) a
Lien on any assets or properties of the Borrower or any of its Subsidiaries,
excluding (a) Indebtedness permitted under Section 7.2(e) in respect of Capital
Lease Obligations and (b) Indebtedness of up to 105% of the face amount of the
first $5,000,000 of outstanding Third Party Letters of Credit permitted under
Section 7.2(o).

 

“Senior Secured Leverage Ratio”: as of any date of determination, the ratio of
(a) Senior Secured Debt as of such date of determination to (b) Consolidated
EBITDA for the applicable Test Period. For purposes of calculating the Senior
Secured Leverage Ratio, each of Senior Secured Debt and Consolidated EBITDA
shall be calculated on a Pro Forma Basis. For purposes of the Closing Date and
for Test Periods ending on or prior to September 30, 2005, Consolidated EBITDA
shall be deemed to be $17,892,000 for the quarter ended March 31, 2004,
$17,760,000 for the quarter ended June 30, 2004 and $17,715,000 for the quarter
ended September 30, 2004 and $16,043,000 for the quarter ended December 31,
2004.

 

“Senior Subordinated Note Documents”: (a) the Senior Subordinated Notes, (b) the
Senior Subordinated Note Indenture, (c) the purchase agreement dated as of March
12, 1999, by and among the Borrower, Muzak Finance, the guarantors named
therein, CIBC and GSC, and (d) the registration rights agreement dated as of
March 18, 1999 by and among the Borrower, Muzak Finance, the guarantors named
therein, CIBC and GSC.

 

-20-



--------------------------------------------------------------------------------

“Senior Subordinated Note Indenture”: the Indenture dated as of March 18, 1999,
by and among the Borrower and Muzak Finance, as issuers, and the guarantors
named therein, and State Street Bank and Trust Co., as trustee.

 

“Senior Subordinated Notes”: the $115,000,000 aggregate principal amount of
9 7/8% Senior Subordinated Notes due 2009 of the Borrower and Muzak Finance
issued pursuant to the Senior Subordinated Note Indenture.

 

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

 

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

 

“Specified Change of Control”: a “Change of Control” (or any other defined term
having a similar purpose) as defined in the Holdings Note Indenture, the Senior
Subordinated Note Indenture, the Senior Note Indenture or any Holdings Preferred
Stock.

 

“Specified Hedge Agreement”: any Hedge Agreement (a) entered into by (i) the
Borrower or any of its Subsidiaries and (ii) any Agent or Lender or any
affiliate thereof, as counterparty and (b) that has been designated by such
Agent or Lender, as the case may be, and the Borrower, by notice to the
Administrative Agent, as a Specified Hedge Agreement. The designation of any
Hedge Agreement as a Specified Hedge Agreement shall not create in favor of the
Agent, Lender or affiliate thereof that is a party thereto any rights in
connection with the management or release of any Collateral or of the
obligations of any Guarantor under the Guarantee and Collateral Agreement.

 

“Sponsors”: (a) ABRY Broadcast Partners II, L.P., (b) ABRY Broadcast Partners
III, L.P. and (c) MEM Holdings, LLC.

 

“Subordinated Indebtedness”: (a) Indebtedness of any Loan Party under the Senior
Subordinated Note Documents, (b) Indebtedness of any Loan Party under any
Permitted Sponsor Subordinated Debt Agreement, and (c) Indebtedness of any Loan
Party under any other subordinated Indebtedness of any type.

 

-21-



--------------------------------------------------------------------------------

“Subordinated Indenture”: the Indenture pursuant to which any Subordinated
Indebtedness is issued.

 

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person, provided that for the purposes of this Agreement, Muzak
Heart & Soul shall not constitute a “Subsidiary.” Unless otherwise qualified,
all references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall
refer to a Subsidiary or Subsidiaries of the Borrower.

 

“Subsidiary Guarantor”: each Included Subsidiary of the Borrower other than any
Excluded Foreign Subsidiary and Muzak Finance.

 

“Syndication Date”: the date on which the Lead Arranger notifies the Borrower
that the syndication of the Term Loans has been completed.

 

“Tax Distributions”: distributions by the Borrower to Holdings as its sole
member and by Holdings to each of its members in respect of the tax liabilities
of such members arising out of such members’ ownership interests in the Borrower
or Holdings, as applicable, provided that, the amount of Tax Distributions in
respect of any fiscal year to which each such member shall be entitled shall be
such that, in the aggregate for such fiscal year and for all prior fiscal years,
such member has received an amount equal to the product of (i) the amount of
taxable income allocated to such member for such fiscal year and for all prior
fiscal years, reduced by the amount of taxable losses allocated to such member
for such fiscal year and for all prior fiscal years, and (ii) the effective
maximum combined marginal federal and Massachusetts state income tax rates
(after giving effect to any federal income tax deduction for such state income
taxes) applicable to taxpayers resident in Massachusetts in respect of income
recognized during such fiscal year.

 

“Term Commitment”: as to any Term Lender, the obligation of such Lender, if any,
to make a Term Loan to the Borrower hereunder in a principal amount not to
exceed the amount set forth under the heading “Term Commitment” under such
Lender’s name on such Lender’s Addendum. The original amount of the Term
Commitment is $105,000,000.

 

“Term Lender”: each Lender that has a Term Commitment or that holds a Term Loan.

 

“Term Loan”: as defined in Section 2.1.

 

“Term Loan Termination Date”: April 15, 2008.

 

“Term Percentage”: as to any Term Lender at any time, the percentage which such
Lender’s Term Commitment then constitutes of the aggregate Term Commitments (or,
at any time after the Closing Date, the percentage which the aggregate principal
amount of such Lender’s Term Loans then outstanding constitutes of the aggregate
principal amount of the Term Loans then outstanding).

 

-22-



--------------------------------------------------------------------------------

“Test Period”: the four consecutive complete fiscal quarters of the Borrower
then last ended for which financial statements have been, or are required to be,
delivered pursuant to Section 6.1(a) and (b). Compliance with the Senior Secured
Leverage Ratio shall be tested as of the end of each Test Period.

 

“Third Party Letters of Credit”: letters of credit issued under the Existing
Credit Facility and set forth on Schedule 1.1(b) hereto (the “Existing Letters
of Credit”) and letters of credit issued for the account of the Borrower or any
of its Included Subsidiary after the Closing Date.

 

“Transferee”: any Assignee or Participant.

 

“Type”: as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.

 

“United States”: the United States of America.

 

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

 

“Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.

 

1.2. Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

 

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time (subject to any applicable restrictions
hereunder).

 

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

 

-23-



--------------------------------------------------------------------------------

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

SECTION 2. AMOUNT AND TERMS OF TERM COMMITMENTS

 

2.1. Term Commitments. Subject to the terms and conditions hereof, each Term
Lender agrees to make a term loan (a “Term Loan”) to the Borrower on the Closing
Date in an amount not to exceed the amount of its Term Commitment. The Term
Loans may from time to time be Eurodollar Loans or Base Rate Loans, as
determined by the Borrower, notice of which shall be provided to the
Administrative Agent and the Collateral Agent in accordance with Sections 2.2
and 3.3.

 

2.2. Procedure for Term Loan Borrowing. The Borrower shall give the
Administrative Agent an irrevocable notice of borrowing in the form of Exhibit L
hereto (which notice must be received by the Administrative Agent prior to 10:00
A.M., New York City time, one Business Day prior to the anticipated Closing
Date) requesting that the Term Lenders make the Term Loans on the Closing Date
and specifying the amount to be borrowed. The Term Loans made on the Closing
Date shall initially be Base Rate Loans and, unless otherwise agreed by the
Administrative Agent in its sole discretion, may not be converted into or
continued as a Eurodollar Loan prior to the date that is the earlier of 7 days
after the Closing Date and the Syndication Date. Upon receipt of such notice
from the Borrower, the Administrative Agent shall promptly notify each Term
Lender thereof. Not later than 12:00 Noon, New York City time, on the Closing
Date each Term Lender shall make available to the Administrative Agent at the
Funding Office an amount in immediately available funds equal to the Term Loan
or Term Loans to be made by such Lender. The Administrative Agent shall credit
the account of the Borrower on the books of such office of the Administrative
Agent with the aggregate of the amounts made available to the Administrative
Agent by the Term Lenders in immediately available funds.

 

2.3. Repayment of Term Loans. The Term Loans shall mature in eleven (11)
consecutive quarterly installments, commencing on September 30, 2005 and payable
on the respective dates set forth below, each of which shall be in an amount
equal to the amount set forth below opposite such installment payment date, and
all remaining principal amounts outstanding under the Term Loans shall be
payable on the Term Loan Termination Date:

 

Installment Payment Date

--------------------------------------------------------------------------------

   Installment Amount


--------------------------------------------------------------------------------

September 30, 2005

   $ 262,500

December 31, 2005

   $ 262,500

March 31, 2006

   $ 262,500

June 30, 2006

   $ 262,500

September 30, 2006

   $ 262,500

December 31, 2006

   $ 262,500

 

-24-



--------------------------------------------------------------------------------

Installment Payment Date

--------------------------------------------------------------------------------

   Installment Amount


--------------------------------------------------------------------------------

March 31, 2007

   $ 262,500

June 30, 2007

   $ 262,500

September 30, 2007

   $ 262,500

December 31, 2007

   $ 262,500

March 31, 2008

   $ 262,500

Term Loan Termination Date

   $ 102,112,500

 

SECTION 3. GENERAL PROVISIONS APPLICABLE TO TERM LOANS

 

3.1. Optional Prepayments. Subject to Section 3.3 below, the Borrower may at any
time and from time to time prepay the Loans, in whole or in part, without
premium or penalty, upon irrevocable notice delivered to the Administrative
Agent no later than 11:00 A.M., New York City time, three Business Days prior
thereto, in the case of Eurodollar Loans, and no later than 11:00 A.M., New York
City time, one Business Day prior thereto, in the case of Base Rate Loans, which
notice shall specify the date and amount of prepayment and whether the
prepayment is of Eurodollar Loans or Base Rate Loans; provided that if a
Eurodollar Loan is prepaid on any day other than the last day of the Interest
Period applicable thereto, the Borrower shall also pay any amounts owing
pursuant to Section 3.12. Upon receipt of any such notice, the Administrative
Agent shall promptly notify each relevant Lender thereof. If any such notice is
given and the borrowing pursuant to such notice has been made, the amount
specified in such notice shall be due and payable on the date specified therein,
together with accrued interest to such date on the amount prepaid. Partial
prepayments of Term Loans shall be in an aggregate principal amount of
$1,000,000 and whole multiples of $1,000,000 in excess thereof.

 

3.2. Mandatory Prepayments. (a) If any Indebtedness shall be issued or incurred
by any Group Member other than Excluded Indebtedness, an amount equal to 100% of
the Net Cash Proceeds thereof shall be applied on the date of such incurrence
toward the prepayment of the Term Loans, in accordance with Section 3.2(c).

 

(b) If on any date any Group Member shall receive Net Cash Proceeds from any
Asset Sale or Recovery Event then, unless a Reinvestment Notice shall be
delivered in respect thereof on the date or dates of receipt of such Net Cash
Proceeds, 100% of such Net Cash Proceeds shall be applied on such date toward
the prepayment of the Term Loans, in accordance with Section 3.2(c). If Borrower
delivers a Reinvestment Notice in respect of all or a specified portion of the
Net Cash Proceeds, then (i) 100% of any portion of the Net Cash Proceeds
received and not covered by such Reinvestment Notice shall be applied on the
date of receipt of such Net Cash Proceeds toward prepayment of the Term Loans,
in accordance with Section 3.2(c) and (ii) 100% of the Reinvestment Prepayment
Amount shall be applied on the Reinvestment Prepayment Date toward prepayment of
the Term Loans, in accordance with Section 3.2(c).

 

(c) Amounts to be applied in connection with prepayments made pursuant to clause
(a) or (b) of this Section 3.2 shall be applied to the prepayment of the Term
Loans until the Term Loans have been paid in full. The application of any
prepayment pursuant to clause (a) or (b) of this Section 3.2 shall be made,
first, to Base Rate Loans and, second, to Eurodollar

 

-25-



--------------------------------------------------------------------------------

Loans. Each prepayment of the Loans under clause (a) or (b) of this Section 3.2
shall be accompanied by accrued interest to the date of such prepayment on the
amount prepaid and, if applicable, the premium set forth in Section 3.3.

 

3.3. Prepayment Premium. Each prepayment or repayment pursuant to Section 3.1
and Section 3.2 made on or prior to the first anniversary of the Closing Date
shall be accompanied by a prepayment premium equal to 1% of the principal amount
being prepaid or repaid.

 

3.4. Conversion and Continuation Options. (a) The Borrower may elect from time
to time to convert Eurodollar Loans to Base Rate Loans by giving the
Administrative Agent prior irrevocable notice of such election in the form of
Exhibit M hereto no later than 11:00 A.M., New York City time, on the Business
Day preceding the proposed conversion date, provided that any such conversion of
Eurodollar Loans may only be made on the last day of an Interest Period with
respect thereto. The Borrower may elect from time to time to convert Base Rate
Loans to Eurodollar Loans by giving the Administrative Agent prior irrevocable
notice of such election no later than 11:00 A.M., New York City time, on the
Business Day preceding the proposed conversion date (which notice shall specify
the length of the initial Interest Period therefor), provided that no Base Rate
Loan may be converted into a Eurodollar Loan when any Default or Event of
Default has occurred and is continuing and the Administrative Agent or the
Required Lenders have determined in its or their sole discretion not to permit
such conversions. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

 

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice in the form of Exhibit M hereto to the Administrative Agent, in
accordance with the applicable provisions of the term “Interest Period” set
forth in Section 1.1, of the length of the next Interest Period to be applicable
to such Loans, provided that no Eurodollar Loan may be continued as such when
any Default or Event of Default has occurred and is continuing and the
Administrative Agent has or the Required Lenders have determined in its or their
sole discretion not to permit such continuations, and provided, further, that if
the Borrower shall fail to give any required notice as described above in this
paragraph or if such continuation is not permitted pursuant to the preceding
proviso such Loans shall be automatically converted to Base Rate Loans on the
last day of such then expiring Interest Period. Upon receipt of any such notice
the Administrative Agent shall promptly notify each relevant Lender thereof.

 

3.5. Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans hereunder and all selections of Interest Periods hereunder
shall be in such amounts and be made pursuant to such elections so that, (a)
after giving effect thereto, the aggregate principal amount of the Eurodollar
Loans comprising each Eurodollar Tranche shall be equal to $500,000 or a whole
multiple of $100,000 in excess thereof and (b) no more than ten (10) Eurodollar
Tranches shall be outstanding at any one time.

 

3.6. Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

 

-26-



--------------------------------------------------------------------------------

(b) Each Base Rate Loan shall bear interest at a rate per annum equal to the
Base Rate plus the Applicable Margin.

 

(c) (i) If all or a portion of the principal amount of any Loan shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum equal to the rate
that would otherwise be applicable thereto pursuant to the foregoing provisions
of this Section plus 2%, and (ii) if all or a portion of any interest payable on
any Loan or any commitment fee or other amount payable hereunder shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum equal to the rate
then applicable to Base Rate Loans plus 2%, in each case, with respect to
clauses (i) and (ii) above, from the date of such non-payment until such amount
is paid in full (as well after as before judgment).

 

3.7. Computation of Interest and Fees. Interest and fees payable pursuant hereto
shall be calculated on the basis of a 360-day year for the actual days elapsed,
except that, with respect to Base Rate Loans the rate of interest on which is
calculated on the basis of the Prime Rate, the interest thereon shall be
calculated on the basis of a 365- (or 366-, as the case may be) day year for the
actual days elapsed. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of each determination of a
Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the Base Rate or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate. Each determination of an interest rate by the
Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on the Borrower and the Lenders in the absence of
manifest error. The Administrative Agent shall, at the request of the Borrower,
deliver to the Borrower a statement showing the quotations used by the
Administrative Agent in determining any interest rate pursuant to Section
3.6(a).

 

3.8. Inability To Determine Interest Rate. If prior to the first day of any
Interest Period:

 

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

 

(b) the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period,

 

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans requested to be made on the first day
of such Interest Period shall be made as Base Rate Loans, (y) any Loans that
were to have been converted on the first day of such Interest Period to

 

-27-



--------------------------------------------------------------------------------

Eurodollar Loans shall be continued as Base Rate Loans and (z) any outstanding
Eurodollar Loans shall be converted, on the last day of the then-current
Interest Period, to Base Rate Loans. Until such notice has been withdrawn by the
Administrative Agent, no further Eurodollar Loans shall be made or continued as
such, nor shall the Borrower have the right to convert Loans to Eurodollar
Loans.

 

3.9. Pro Rata Treatment and Payments. (a) Each borrowing by the Borrower from
the Lenders hereunder, each payment by the Borrower on account of any commitment
fee and any reduction of the Term Commitments of the Lenders shall be made pro
rata according to the Term Percentages of the Term Lenders.

 

(b) Each payment (including each prepayment) by the Borrower on account of
principal of, premium and interest on the Term Loans shall be made pro rata
according to the respective outstanding principal amounts of the Term Loans then
held by the Term Lenders. Amounts prepaid on account of the Term Loans may not
be reborrowed.

 

(c) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, premium, interest, fees or otherwise, shall be
made without setoff or counterclaim and shall be made prior to 12:00 Noon, New
York City time, on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the Funding Office, in Dollars and in immediately
available funds. The Administrative Agent shall distribute such payments to the
Lenders promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the Eurodollar Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day. If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day. In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.

 

(d) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days of such Borrowing
Date, the Administrative Agent shall also be entitled to recover such amount
with interest thereon at the rate per annum applicable to Base Rate Loans, on
demand, from the Borrower.

 

-28-



--------------------------------------------------------------------------------

(e) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.

 

3.10. Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the Closing Date:

 

(i) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement or any Eurodollar Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Non-Excluded
Taxes covered by Section 3.11 and changes in the rate of tax on the overall net
income of such Lender);

 

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or

 

(iii) shall impose on such Lender any other condition;

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans, or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, the Borrower shall
promptly pay such Lender, upon its demand, any additional amounts necessary to
compensate such Lender for such increased cost or reduced amount receivable. If
any Lender becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.

 

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any

 

-29-



--------------------------------------------------------------------------------

Governmental Authority made subsequent to the date hereof shall have the effect
of reducing the rate of return on such Lender’s or such corporation’s capital as
a consequence of its obligations hereunder to a level below that which such
Lender or such corporation could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s or such corporation’s
policies with respect to capital adequacy) by an amount deemed by such Lender to
be material, then from time to time, after submission by such Lender to the
Borrower (with a copy to the Administrative Agent) of a written request
therefor, the Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such corporation for such reduction.

 

(c) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error. Notwithstanding
anything to the contrary in this Section, the Borrower shall not be required to
compensate a Lender pursuant to this Section for any amounts incurred more than
six months prior to the date that such Lender notifies the Borrower of such
Lender’s intention to claim compensation therefor; provided that, if the
circumstances giving rise to such claim have a retroactive effect, then such
six-month period shall be extended to include the period of such retroactive
effect. The obligations of the Borrower pursuant to this Section shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.

 

3.11. Taxes. (a) All payments made by the Borrower under this Agreement shall be
made free and clear of, and without deduction or withholding for or on account
of, any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding net
income taxes and franchise taxes (imposed in lieu of net income taxes) imposed
on any Agent or any Lender as a result of a present or former connection between
such Agent or such Lender and the jurisdiction of the Governmental Authority
imposing such tax or any political subdivision or taxing authority thereof or
therein (other than any such connection arising solely from such Agent or such
Lender having executed, delivered or performed its obligations or received a
payment under, or enforced, this Agreement or any other Loan Document). If any
such non-excluded taxes, levies, imposts, duties, charges, fees, deductions or
withholdings (“Non-Excluded Taxes”) or Other Taxes are required to be withheld
from any amounts payable to any Agent or any Lender hereunder, the amounts so
payable to such Agent or such Lender shall be increased to the extent necessary
to yield to such Agent or such Lender (after payment of all Non-Excluded Taxes
and Other Taxes) interest or any such other amounts payable hereunder at the
rates or in the amounts specified in this Agreement, provided, however, that the
Borrower shall not be required to increase any such amounts payable to any
Lender with respect to any Non-Excluded Taxes (i) that are attributable to such
Lender’s failure to comply with the requirements of paragraph (d) or (e) of this
Section or (ii) that are United States withholding taxes imposed on amounts
payable to such Lender at the time such Lender becomes a party to this
Agreement, except to the extent that such Lender’s assignor (if any) was
entitled, at the time of assignment, to receive additional amounts from the
Borrower with respect to such Non-Excluded Taxes pursuant to this paragraph.

 

-30-



--------------------------------------------------------------------------------

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Administrative
Agent for its own account or for the account of the relevant Agent or Lender, as
the case may be, a certified copy of an original official receipt received by
the Borrower showing payment thereof. If the Borrower fails to pay any
Non-Excluded Taxes or Other Taxes when due to the appropriate taxing authority
or fails to remit to the Administrative Agent the required receipts or other
required documentary evidence, the Borrower shall indemnify the Agents and the
Lenders for any incremental taxes, interest or penalties that may become payable
by any Agent or any Lender as a result of any such failure.

 

(d) Each Lender (or Transferee) that is not a “U.S. Person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
copies of either U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI, or,
in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a statement substantially in the form of
Exhibit G and a Form W-8BEN, or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from U.S. federal withholding tax on all payments by the
Borrower under this Agreement and the other Loan Documents. Such forms shall be
delivered by each Non-U.S. Lender on or before the date it becomes a party to
this Agreement (or, in the case of any Participant, on or before the date such
Participant purchases the related participation). In addition, each Non-U.S.
Lender shall deliver such forms promptly upon the obsolescence or invalidity of
any form previously delivered by such Non-U.S. Lender. Each Non-U.S. Lender
shall promptly notify the Borrower at any time it determines that it is no
longer in a position to provide any previously delivered certificate to the
Borrower (or any other form of certification adopted by the U.S. taxing
authorities for such purpose). Notwithstanding any other provision of this
paragraph, a Non-U.S. Lender shall not be required to deliver any form pursuant
to this paragraph that such Non-U.S. Lender is not legally able to deliver.

 

(e) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate; provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s judgment such completion, execution or submission would not materially
prejudice the legal position of such Lender.

 

(f) If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional

 

-31-



--------------------------------------------------------------------------------

amounts pursuant to this Section 3.11, it shall pay over such refund to the
Borrower (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section 3.11 with respect to the
Non-Excluded Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of such Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Borrower, upon the request of such Agent or
such Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to such Agent or such Lender in the event such Agent or such Lender
is required to repay such refund to such Governmental Authority. This paragraph
shall not be construed to require any Agent or any Lender to make available its
tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.

 

(g) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

3.12. Indemnity. The Borrower agrees to indemnify the Agents and the Lenders
(including their affiliates and their respective officers, directors, employees,
advisors and agents) and to hold the Agents and the Lenders harmless from any
loss or expense that such Agents or Lenders may sustain or incur as a
consequence of (a) default by the Borrower in making a borrowing of, conversion
into or continuation of Eurodollar Loans after the Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement, (b)
default by the Borrower in making any prepayment of or conversion from
Eurodollar Loans after the Borrower has given a notice thereof in accordance
with the provisions of this Agreement or (c) the making of a prepayment of
Eurodollar Loans on a day that is not the last day of an Interest Period with
respect thereto. Such indemnification may include an amount equal to the excess,
if any, of (i) the amount of interest that would have accrued on the amount so
prepaid, or not so borrowed, converted or continued, for the period from the
date of such prepayment or of such failure to borrow, convert or continue to the
last day of such Interest Period (or, in the case of a failure to borrow,
convert or continue, the Interest Period that would have commenced on the date
of such failure) in each case at the applicable rate of interest for such Loans
provided for herein (excluding, however, the Applicable Margin included therein,
if any) over (ii) the amount of interest (as reasonably determined by such Agent
or Lender) that would have accrued to such Agent or Lender on such amount by
placing such amount on deposit for a comparable period with leading banks in the
interbank eurodollar market. A certificate as to any amounts payable pursuant to
this Section submitted to the Borrower by any Agent or Lender shall be
conclusive in the absence of manifest error; provided, that such default arising
pursuant to clauses (a) and (b) above shall be cured upon payment by the
Borrower of such amounts set forth in such certificate. This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

 

3.13. Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 3.10 or 3.11(a) with respect
to such Lender, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event with the object of avoiding
the consequences of such event; provided, that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s)

 

-32-



--------------------------------------------------------------------------------

to suffer no economic, legal or regulatory disadvantage, and provided, further,
that nothing in this Section shall affect or postpone any of the obligations of
the Borrower or the rights of any Lender pursuant to Section 3.10 or 3.11(a).

 

3.14. Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to Section
3.10 or 3.11(a), (b) defaults in its obligation to make Loans hereunder, with a
replacement financial institution or (c) withholds its consent in connection
with any proposed amendment, modification, termination, waiver or consent with
respect to any of the provisions hereof as contemplated by Section 10.1, where
the consent of the Required Lenders would have been obtained but the consent of
one or more of such other Lenders whose consent is required shall not have been
obtained; provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) prior to any such replacement,
such Lender shall have taken no action under Section 3.13 so as to eliminate the
continued need for payment of amounts owing pursuant to Section 3.10 or 3.11(a),
(iv) the replacement financial institution shall purchase, at par, all Loans and
other amounts owing to such replaced Lender on or prior to the date of
replacement, (v) the Borrower shall be liable to such replaced Lender under
Section 3.12 if any Eurodollar Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(vi) the replacement financial institution, if not already a Lender, shall be
reasonably satisfactory to the Administrative Agent, (vii) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 10.6 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein), (viii) until such time as
such replacement shall be consummated, the Borrower shall pay all additional
amounts (if any) required pursuant to Section 3.10 or 3.11(a), as the case may
be, and (ix) any such replacement shall not be deemed to be a waiver of any
rights that the Borrower, the Administrative Agent, the Collateral Agent or any
other Lender shall have against the replaced Lender.

 

3.15. Evidence of Debt. (a) Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing indebtedness of the Borrower to
such Lender resulting from each Loan of such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time under this Agreement.

 

(b) The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 10.6(b)(iv), and a subaccount therein for each
Lender, in which shall be recorded (i) the amount of each Loan made hereunder
and any Note evidencing such Loan, the Type of such Loan and each Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) both the amount of any sum received by the Administrative Agent
hereunder from the Borrower and each Lender’s share thereof.

 

(c) The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 3.15(a) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, however, that the failure of any Lender or
the Administrative Agent to maintain the Register or any such account, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to the Borrower by such Lender
in accordance with the terms of this Agreement.

 

-33-



--------------------------------------------------------------------------------

(d) The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will execute and deliver to such Lender a promissory
note of the Borrower evidencing any Term Loans of such Lender, substantially in
the form of Exhibit H, with appropriate insertions as to date and principal
amount.

 

3.16. Illegality. Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof shall make it unlawful for any Lender to make or maintain Eurodollar
Loans as contemplated by this Agreement, (a) the commitment of such Lender
hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans to Eurodollar Loans shall forthwith be canceled and (b)
such Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be
converted automatically to Base Rate Loans on the respective last days of the
then current Interest Periods with respect to such Loans or within such earlier
period as required by law. If any such conversion of a Eurodollar Loan occurs on
a day which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 3.12.

 

SECTION 4. REPRESENTATIONS AND WARRANTIES

 

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans, Holdings and the Borrower hereby jointly and severally represent and
warrant to each Agent and each Lender that:

 

4.1. Financial Condition. (a) The unaudited pro forma consolidated balance
sheets of each of Holdings and the Borrower and their respective consolidated
Subsidiaries as of February 28, 2005 (the “Pro Forma Balance Sheets”), copies of
which have heretofore been furnished to each Lender, have been prepared giving
effect (as if such events had occurred on such date) to (i) the Loans to be made
on the Closing Date and the use of proceeds thereof and (ii) the payment of fees
and expenses in connection with the foregoing. The Pro Forma Balance Sheets have
been prepared based on the best information available to Holdings and the
Borrower as of the date of delivery thereof, and present fairly on a Pro Forma
Basis the estimated financial position of Holdings and the Borrower and their
respective consolidated Subsidiaries as of December 31, 2004, assuming that the
events specified in the preceding sentence had actually occurred as of such
date.

 

(b) The audited consolidated balance sheets of each of Holdings and the Borrower
as of December 31, 2004 and December 31, 2003, and the related consolidated
statements of income and of cash flows for the fiscal years ended on such dates,
reported on by and accompanied by unqualified reports from
PricewaterhouseCoopers LLP, present fairly the consolidated financial condition
of Holdings and the Borrower as of such dates, and the consolidated results of
their respective operations and consolidated cash flows for the respective
fiscal years then ended. The unaudited monthly financial statements of Holdings
for the two-month period ended February 28, 2005 present fairly the consolidated
financial condition of Holdings as of such date, and the consolidated results of
its operations and consolidated cash flows for the two-month period

 

-34-



--------------------------------------------------------------------------------

then ended (subject to normal year end adjustments). All such financial
statements, including the related schedules and notes thereto (if any), have
been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as approved by the aforementioned firm of accountants
and disclosed therein and subject in the case of unaudited financial statements
to the absence of footnote disclosure). No Group Member has any material
Guarantee Obligations, contingent liabilities, liabilities for taxes, any
long-term leases or unusual forward or long-term commitments, including any
interest rate or foreign currency swap or exchange transaction or other
obligation in respect of derivatives, that are not reflected in the most recent
financial statements referred to in this paragraph.

 

4.2. No Change. Since December 31, 2004, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

 

4.3. Corporate Existence; Compliance with Law. Each Group Member (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization (except as of the Closing Date only, to the
extent such failure to be in good standing could not reasonably be determined to
have a Material Adverse Effect), (b) has the requisite power and authority, and
all material licenses, permits and authorizations, to own and operate its
property, to lease the property it operates as lessee and to conduct the
business in which it is currently engaged, (c) is duly qualified and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
except in jurisdictions where the failure to be so qualified or in good standing
has not had, and could not reasonably be expected to have, a Material Adverse
Effect, and (d) is in compliance with all Requirements of Law except to the
extent that the failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

4.4. Power; Authorization; Enforceable Obligations. Each Loan Party has the
requisite power and authority to enter into, deliver and perform the Loan
Documents to which it is a party, to carry out the transactions contemplated
thereby and, in the case of the Borrower, to obtain extensions of credit
hereunder. Each Loan Party has taken all necessary action to authorize the
execution, delivery and performance of the Loan Documents to which it is a party
and, in the case of the Borrower, to authorize the extensions of credit on the
terms and conditions of this Agreement. No consent or authorization of, filing
with, notice to or other act by or in respect of any Governmental Authority or
any other Person is required in connection with the transactions contemplated
hereby and the extensions of credit hereunder or with the execution, delivery,
performance, validity or enforceability of this Agreement or any of the Loan
Documents, except (i) consents, authorizations, filings and notices described in
Schedule 4.4, which consents, authorizations, filings and notices have been
obtained or made and are in full force and effect and (ii) the filings referred
to in Section 4.19. Each Loan Document has been duly executed and delivered on
behalf of each Loan Party that is a party thereto. This Agreement constitutes,
and each other Loan Document upon execution will constitute, a legal, valid and
binding obligation of each Loan Party that is a party thereto, enforceable
against each such Loan Party in accordance with its respective terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

-35-



--------------------------------------------------------------------------------

4.5. No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the borrowings hereunder and the use of the proceeds
thereof will not violate any Requirement of Law or any Contractual Obligation of
any Group Member that is a party thereto, except as could not reasonably be
expected to have a Material Adverse Effect, and will not result in, or require,
the creation or imposition of any Lien on any of its properties or revenues
pursuant to any Requirement of Law or any such Contractual Obligation (other
than the Liens created by the Security Documents).

 

4.6. Litigation. Except as set forth on Schedule 4.6, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of Holdings or the Borrower,
threatened by or against any Group Member or against any of its properties or
revenues (a) with respect to any of the Loan Documents or any of the
transactions contemplated hereby or thereby, or (b) that could reasonably be
expected to have a Material Adverse Effect.

 

4.7. No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that could reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing.

 

4.8. Ownership of Property; Liens. Each Group Member has good, sufficient and
legal title in fee simple to, or a valid leasehold interest in, all its real
property, and good title to, or a valid leasehold interest in, all its other
property, and none of such property is subject to any Lien except as permitted
by Section 8.3 and, in the case of each Mortgaged Property, except as set forth
in the title insurance policy delivered on the Closing Date with respect to such
Mortgaged Property.

 

4.9. Intellectual Property. Each Group Member owns, or is licensed to use, all
Intellectual Property necessary for the conduct of its business as currently
conducted; except as set forth on Schedule 4.9, no material claim has been
asserted and is pending by any Person challenging or questioning the use of any
Intellectual Property or the validity or effectiveness of any Intellectual
Property, nor does Holdings or the Borrower know of any valid basis for any such
claim; and to the knowledge of Holdings and the Borrower, the use of
Intellectual Property by each Group Member does not infringe on the rights of
any Person in any manner that could reasonably be expected to have a Material
Adverse Effect.

 

4.10. Taxes. Each Group Member has filed or caused to be filed all Federal,
state and other material tax returns that are required to be filed and has paid
all taxes shown to be due and payable on said returns or on any assessments made
against it or any of its property and all other taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority (other than
any the amount or validity of that are currently being contested in good faith
by appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of Holdings, the Borrower or its
Subsidiaries, as the case may be); no tax Lien has been filed, and, to the
knowledge of Holdings and the Borrower, no claim is being asserted, with respect
to any such tax, fee or other charge.

 

4.11. Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used for “buying” or “carrying” any
“margin stock”

 

-36-



--------------------------------------------------------------------------------

within the respective meanings of each of the quoted terms under Regulation U as
now and from time to time hereafter in effect or for any purpose that violates
the provisions of the Regulations of the Board. If requested by any Lender, the
Administrative Agent, Holdings and the Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U-1, as applicable,
referred to in Regulation U.

 

4.12. Labor Matters. Except as set forth on Schedule 4.12, and except as, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect:
(a) there are no strikes or other labor disputes against any Group Member
pending or, to the knowledge of Holdings or the Borrower, threatened; (b) hours
worked by and payment made to employees of each Group Member have not been in
violation of the Fair Labor Standards Act or any other applicable Requirement of
Law dealing with such matters; and (c) all payments due from any Group Member on
account of employee health and welfare insurance have been paid or accrued as a
liability on the books of the relevant Group Member.

 

4.13. ERISA. Except as, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect, (a) neither a Reportable Event
nor an “accumulated funding deficiency” (within the meaning of Section 412 of
the Code or Section 302 of ERISA) has occurred during the five-year period prior
to the date on which this representation is made or deemed made with respect to
any Plan, (b) each Plan has complied in all respects with the applicable
provisions of ERISA and the Code, (c) no termination of a Single Employer Plan
has occurred, and (d) all contributions required to be made to Multiemployer
Plans by the Borrower or any Commonly Controlled Entity have been made. No Lien
in favor of the PBGC or a Plan has arisen during such five-year period. The
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits by a material amount. Neither Holdings nor any Commonly Controlled
Entity has had a complete or partial withdrawal from any Multiemployer Plan that
has resulted or could reasonably be expected to result in a material liability
under ERISA, and neither Holdings nor any Commonly Controlled Entity would
become subject to any material liability under ERISA if the Borrower or any such
Commonly Controlled Entity were to withdraw completely from all Multiemployer
Plans as of the valuation date most closely preceding the date on which this
representation is made or deemed made. No such Multiemployer Plan is in
Reorganization or Insolvent where such Reorganization or Insolvency could
reasonably be expected to result in a Material Adverse Effect.

 

4.14. Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board) that limits its ability to incur Indebtedness.

 

4.15. Subsidiaries. (a) Schedule 4.15 sets forth the name and jurisdiction of
incorporation of each Subsidiary and, as to each such Subsidiary, the percentage
of each class of Capital Stock owned by any Loan Party and (b) there are no
outstanding subscriptions, options,

 

-37-



--------------------------------------------------------------------------------

warrants, calls, rights or other agreements or commitments (other than stock
options granted to employees or directors and directors’ qualifying shares) of
any nature relating to any Capital Stock of the Borrower or any Subsidiary,
except as created by the Loan Documents. The Borrower shall from time to time
from and after the Closing Date update Schedule 4.15 as necessary for this
representation and warranty to continue to be accurate.

 

4.16. Use of Proceeds. The proceeds of (a) a portion of the Term Loans shall be
used on the Closing Date to repay in full the Existing Credit Facility and
terminate the commitments thereunder and to pay related fees and expenses and
(b) the remaining proceeds shall be used for general corporate purposes;
provided that (i) not more than $8.4 million of such proceeds may at any time be
applied to cash collateralize Third Party Letters of Credit permitted under this
Agreement and (ii) (x) the amount of such cash collateral shall not exceed 105%
of the face amount of any such letter of credit and (y) any such cash collateral
which is applied to satisfy obligations under any such letter of credit shall
count against and reduce the amount available under clause (i) above.

 

4.17. Environmental Matters. (a) The facilities and properties owned, leased or
operated by any Group Member (the “Properties”) do not contain, and have not
previously contained, any Materials of Environmental Concern in amounts or
concentrations or under circumstances that constitute or constituted a violation
of, or give rise to liability under, any Environmental Law, except as, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

(b) No Group Member has received or is aware of any written notice of violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does Holdings or the Borrower have knowledge or reason to believe that any
such notice will be received or is being threatened, except as, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

(c) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that could
give rise to liability under, any Environmental Law, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that give rise to
liability under, any applicable Environmental Law, except as, in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

(d) No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of Holdings or the Borrower, threatened, with respect to
liabilities arising under any Environmental Law to which any Group Member is or
will be named as a party with respect to the Properties or the Business, nor are
there any consent decrees or other decrees, consent orders, administrative
orders or other orders, outstanding under any Environmental Law with respect to
the Properties or the Business, except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

(e) There has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of any

 

-38-



--------------------------------------------------------------------------------

Group Member in connection with the Properties or otherwise in connection with
the Business, in violation of or in amounts or in a manner that could give rise
to liability under Environmental Laws, except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

(f) The Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws, except for such non-compliance as could not reasonably be
expected to have a Material Adverse Effect.

 

(g) No Group Member has contractually or by operation of law assumed any
liability of any other Person under Environmental Laws, except as, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

(h) This Section 4.17 sets forth the sole representations and warranties of
Holdings and the Borrower with respect to liabilities and compliance with all
applicable Environmental Laws, except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.

 

4.18. Accuracy of Information, etc. No statement or information contained in
this Agreement, any other Loan Document or any other document, certificate or
statement furnished by or on behalf of any Loan Party to the Administrative
Agent, or the Lenders, or any of them, for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents,
contained as of the date such statement, information, document or certificate
was so furnished, any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements contained herein or therein not
misleading. The projections and pro forma financial information contained in the
materials referenced above were, when prepared, based upon good faith estimates
and assumptions believed by management of the Borrower to be reasonable at the
time made, it being recognized by the Lenders that such financial information as
it relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount. As of the
date hereof, the representations and warranties of each Group Member contained
in the Senior Note Documents are true and correct in all material respects.
There is no fact known to any Loan Party that could reasonably be expected to
have a Material Adverse Effect that has not been expressly disclosed herein, in
the other Loan Documents or in any other documents, certificates and statements
furnished to the Administrative Agent and the Lenders for use in connection with
the transactions contemplated hereby and by the other Loan Documents.

 

4.19. Security Documents. (a) The Guarantee and Collateral Agreement is
effective to create in favor of the Collateral Agent, for the benefit of the
Secured Parties, a legal, valid and enforceable security interest in the
Collateral described therein and proceeds thereof, subject to the following
sentence. In the case of the Pledged Stock described in the Guarantee and
Collateral Agreement, when stock certificates representing such Pledged Stock
are delivered to the Collateral Agent, and in the case of the other Collateral
described in the Guarantee and Collateral Agreement, when financing statements
and other filings in appropriate form are filed in the offices specified on
Schedule 4.19(a), the Guarantee and Collateral Agreement shall constitute a
fully perfected Lien on, and security interest in (if and to the extent that a
security interest

 

-39-



--------------------------------------------------------------------------------

may be so perfected under applicable laws by so filing at the offices specified
on Schedule 4.19(a)), all right, title and interest of the Loan Parties in such
Collateral and the proceeds thereof, as security for the Obligations (as defined
in the Guarantee and Collateral Agreement), in each case prior and superior in
right to any other Person (except, in the case of Collateral, Liens permitted by
Section 7.3).

 

(b) Each of the Mortgages is effective to create in favor of the Collateral
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
Lien on the Mortgaged Properties described therein and proceeds thereof, and
when the Mortgages are filed in the offices specified on Schedule 4.19(b), each
such Mortgage shall constitute a fully perfected Lien on, and security interest
in, all right, title and interest of the Loan Parties in the Mortgaged
Properties and the proceeds thereof, as security for the Obligations (as defined
in the relevant Mortgage), in each case prior and superior in right to any other
Person. Schedule 1.1(a) lists, as of the Closing Date, each parcel of owned real
property and each leasehold interest in real property located in the United
States and held by the Borrower or any of its Subsidiaries that has a value, in
the reasonable opinion of the Borrower, in excess of $500,000.

 

4.20. Solvency. The Borrower, individually, and the Loan Parties, taken as a
whole, and after giving effect to the incurrence of all Indebtedness and
obligations being incurred in connection herewith and therewith will be and will
continue to be, Solvent.

 

4.21. Senior Indebtedness. The Obligations constitute “Senior Indebtedness” and
“Designated Senior Indebtedness” of the Borrower under and as defined in the
Senior Subordinated Note Indenture. The obligations of Holdings and each
Subsidiary Guarantor under the Guarantee and Collateral Agreement constitute
“Guarantor Senior Indebtedness” of Holdings and such Subsidiary Guarantor under
and as defined in the Senior Subordinated Note Indenture.

 

4.22. Regulation H. No Mortgage encumbers improved real property that is located
in an area that has been identified by the Secretary of Housing and Urban
Development as an area having special flood hazards and in which flood insurance
has been made available under the National Flood Insurance Act of 1968.

 

4.23. Certain Documents. The Borrower has delivered to the Administrative Agent
a complete and correct copy of the Senior Note Documents, the Holdings Note
Documents, the Senior Subordinated Note Documents and the Permitted Sponsor
Subordinated Debt Agreements, if any, and in each case, any amendments,
supplements or modifications with respect to any of the foregoing.

 

4.24. Holdings. On the Closing Date, Holdings (a) was the owner of all of the
outstanding Capital Stock of the Borrower and has not created or suffered to
exist any Lien upon any property or assets owned by it, including, without
limitation, the Capital Stock of the Borrower, other than the Liens created
under the Security Documents and (b) was not engaged in any business or activity
and does not own any assets or property other than the Capital Stock of the
Borrower and Muzak Holdings Finance and performing its obligations under the
Related Agreements and Additional Related Agreements to which it is a party.

 

-40-



--------------------------------------------------------------------------------

SECTION 5. CONDITIONS PRECEDENT

 

5.1. Conditions to Initial Extension of Credit. The agreement of each Lender to
make the extension of credit requested to be made by it on the Closing Date is
subject to the satisfaction, prior to or concurrently with the making of such
extension of credit, the following conditions precedent:

 

(a) Loan Documents. The Administrative Agent shall have received (i) this
Agreement, or, in the case of the Lenders, an Addendum, executed and delivered
by each Agent, Holdings, the Borrower and each Person that is a Lender as of the
Closing Date and (ii) the Guarantee and Collateral Agreement, executed and
delivered by Holdings, the Borrower and each Subsidiary Guarantor.

 

In the event that any one or more Persons have not executed and delivered an
Addendum on the date scheduled to be the Closing Date (each such Person being
referred to herein as a “Non-Executing Person”), the condition referred to in
clause (i) above shall nevertheless be deemed satisfied if on such date the
Borrower and the Administrative Agent shall have designated one or more Persons
(the “Designated Lenders”) to assume, in the aggregate, all of the Term
Commitments that would have been held by the Non-Executing Persons (subject to
each such Designated Lender’s consent and its execution and delivery of an
Addendum).

 

(b) Existing Credit Facility. The Administrative Agent shall have received
evidence that the Existing Credit Facility shall have been terminated and all
amounts thereunder have been paid in full and the commitments thereunder
terminated and arrangements shall have been made for the termination of all
Liens granted in connection therewith, in each case on terms and conditions
reasonably satisfactory to the Lead Arranger and each of the Lenders.

 

(c) Pro Forma Balance Sheet; Financial Statements. The Lenders shall have
received (i) the Pro Forma Balance Sheets, (ii) audited consolidated financial
statements of Holdings and the Borrower for the 2004 and 2003 fiscal years and
(iii) unaudited monthly financial statements of Holdings for the two-month
period ended subsequent to the date of the latest applicable financial
statements delivered pursuant to clause (ii) of this paragraph and ending
February 28, 2005, and such financial statements shall not, in the reasonable
judgment of the Lenders, reflect any material adverse change in the consolidated
financial condition of Holdings and the Borrower as reflected in such financial
statements or projections provided to the Lenders.

 

(d) Approvals. All governmental and third party approvals (including landlords’
and other consents) necessary or, in the reasonable discretion of the
Administrative Agent, advisable in connection with the transactions contemplated
hereby, and the continuing operations of the Group Members and the transactions
contemplated hereby shall have been obtained and be in full force and effect.

 

(e) Lien Searches. The Administrative Agent shall have received and shall be
reasonably satisfied with the results of a recent lien search in each of the
state and county

 

-41-



--------------------------------------------------------------------------------

jurisdictions where assets of the Loan Parties are located and where any Loan
Party’s principal place of business is located, and such search results shall
have not revealed any liens on any of the assets of the Loan Parties except for
liens permitted by Section 7.3 or discharged on or prior to the Closing Date
pursuant to documentation reasonably satisfactory to the Administrative Agent.

 

(f) Perfection Certificate. The Collateral Agent shall have received a completed
Perfection Certificate dated the Closing Date and signed by a Responsible
Officer of each Loan Party, together with all attachments contemplated thereby.

 

(g) Fees and Expenses. The Term Lenders shall have received all fees required to
be paid, and the Agents shall have received all expenses for which invoices have
been presented (including the reasonable fees and expenses of legal counsel), in
each case, required to be paid pursuant to or in connection with this Agreement
on or before the Closing Date. All such amounts will be paid with proceeds of
Term Loans made on the Closing Date and will be reflected in the funding
instructions given by the Borrower to the Administrative Agent on or before the
Closing Date.

 

(h) Closing Certificate. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit C, with appropriate insertions and attachments including the
certificate of incorporation or formation of each Loan Party certified by the
relevant authority of the jurisdiction of organization of such Loan Party, and
(ii) a long form good standing certificate for each Loan Party from its
jurisdiction of organization.

 

(i) Legal Opinions. The Administrative Agent shall have received the executed
legal opinion of Kirkland & Ellis LLP, counsel to the Borrower, Holdings and
their respective Subsidiaries, substantially in the form of Exhibit F. The legal
opinions shall cover such other matters incident to the transactions
contemplated by this Agreement as the Administrative Agent may reasonably
require.

 

(j) Pledged Stock; Stock Powers; Pledged Notes. The Collateral Agent shall have
received (i) the certificates representing the shares of Capital Stock pledged
pursuant to the Guarantee and Collateral Agreement, together with an undated
stock power for each such certificate executed in blank by a duly authorized
officer of the pledgor thereof and (ii) each promissory note (if any) pledged to
the Collateral Agent pursuant to the Guarantee and Collateral Agreement endorsed
(without recourse) in blank (or accompanied by an executed transfer form in
blank) by the pledgor thereof.

 

(k) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Security Documents or under
law or reasonably requested by the Collateral Agent to be filed, registered or
recorded in order to create in favor of the Collateral Agent, for the benefit of
the Lenders, a perfected Lien on the Collateral described therein, prior and
superior in right to any other Person (other than with respect to Liens
expressly permitted by Section 7.3), shall be in proper form for filing,
registration or recordation.

 

-42-



--------------------------------------------------------------------------------

(l) Mortgages, etc. (i) The Collateral Agent shall have received, with respect
to (A) the Mortgaged Property located at 4200 Royal Lane, Dallas County, Texas,
a Mortgage and (B) the Mortgaged Property located at 2216 Kensington Avenue,
Erie County, New York, an amendment to the Mortgage delivered in connection with
the Existing Credit Agreement, together with such affidavits, modification
documents, assignment documents and other documents and instruments as the
Collateral Agent may reasonably request in order to perfect and protect the lien
created thereunder in respect of the real property interests described therein
(collectively, the “New York Mortgage Amendment Documents”), in each case in
form and substance satisfactory to the Collateral Agent, executed and delivered
by a duly authorized officer of each party thereto.

 

(i) With respect to each Mortgage, to the extent not previously delivered, the
Collateral Agent shall have received, and the title insurance company issuing
the policy referred to in clause (iii) below shall have received, any maps or
plats of an as-built survey of the sites of the owned Mortgaged Properties set
forth on Schedule 1.1 currently in the Borrower’s possession.

 

(ii) The Collateral Agent shall have received in respect of the Mortgaged
Property located at 4200 Royal Lane, Dallas County, Texas a mortgagee’s title
insurance policy (or policies) or marked up unconditional binder for such
insurance. The policy shall (A) be in an amount reasonably satisfactory to the
Collateral Agent; (B) be issued at ordinary rates; (C) insure that the Mortgage
insured thereby creates a valid first Lien on such owned Mortgaged Property free
and clear of all defects and encumbrances, except as disclosed therein; (D) name
the Collateral Agent for the benefit of the Secured Parties as the insured
thereunder; (E) be in the form of ALTA Loan Policy - 1970 (Amended 10/17/70 and
10/17/84) (or such other form reasonably acceptable to the Administrative Agent
and the Collateral Agent); (F) contain such endorsements and affirmative
coverage as the Administrative Agent or the Collateral Agent may reasonably
request; and (G) be issued by title companies reasonably satisfactory to the
Collateral Agent (including any such title companies acting as co-insurers or
reinsurers, at the option of the Collateral Agent). The Collateral Agent
received evidence reasonably satisfactory to it that all premiums in respect of
each such policy, all charges for mortgage recording tax, and all related
expenses, if any, have been paid.

 

(iii) The Collateral Agent shall have received in respect of the Mortgaged
Property located at 2216 Kensington Avenue, Erie County, New York a copy of the
existing mortgage title insurance policy and an endorsement with respect thereto
(collectively, the “Mortgage Policy”) relating to the Mortgage encumbering such
Mortgaged Property. The Mortgage Policy shall (A) be in an amount reasonably
satisfactory to the Collateral Agent; (B) be issued at ordinary rates; (C)
insure that the Mortgage, as amended by the New York Mortgage Amendment
Documents, insured thereby creates a valid first Lien on such owned Mortgaged
Property free and clear of all defects and encumbrances, except as disclosed
therein; (D) name the Collateral Agent for the benefit of the Secured Parties as
the insured thereunder; (E) be in the form of ALTA Loan Policy - 1970 (Amended
10/17/70 and 10/17/84) (or such other form reasonably acceptable to the
Administrative Agent and the Collateral Agent); (F) contain such endorsements
and affirmative

 

-43-



--------------------------------------------------------------------------------

coverage as the Administrative Agent or the Collateral Agent may reasonably
request; and (G) be issued by title companies reasonably satisfactory to the
Collateral Agent (including any such title companies acting as co-insurers or
reinsurers, at the option of the Collateral Agent). The Collateral Agent
received evidence reasonably satisfactory to it that all premiums in respect of
each such policy, all charges for mortgage recording tax, and all related
expenses, if any, have been paid.

 

(iv) The Collateral Agent shall have received (A) a policy of flood insurance
that (1) covers any parcel of improved real property that is encumbered by any
Mortgage in respect of each owned Mortgaged Property set forth on Schedule 1.1,
(2) is written in an amount not less than the outstanding principal amount of
the indebtedness secured by such Mortgage that is reasonably allocable to such
real property or the maximum limit of coverage made available with respect to
the particular type of property under the National Flood Insurance Act of 1968,
whichever is less, and (3) has a term ending not later than the maturity of the
Indebtedness secured by such Mortgage and (B) confirmation that the Borrower has
received the notice required pursuant to Section 208(e)(3) of Regulation H of
the Board.

 

(v) The Collateral Agent shall have received a copy of all recorded documents
referred to, or listed as exceptions to title in, the title policy or policies
referred to in clause (iii) above and a copy of all other material documents
affecting the owned Mortgaged Properties.

 

(vi) The Collateral Agent shall have received in respect of the Mortgaged
Property located at 2216 Kensington Avenue, Erie County, New York an opinion of
local counsel to the Loan Parties, which opinion (x) shall be addressed to the
Collateral Agent and each of the Lenders and be dated the Closing Date, (y)
shall cover the enforceability of the Mortgage, as amended by the New York
Mortgage Amendment Documents, and such other matters incident to the
transactions contemplated herein as the Collateral Agent may reasonably request
and (z) shall be in form and substance reasonably satisfactory to the Collateral
Agent.

 

(m) Solvency Certificate. Each of the Lenders shall have received a solvency
certificate substantially in the form of Exhibit K executed by the chief
financial officer of and on behalf of Holdings, which shall document the
solvency of the Borrower, individually, and the Loan Parties, taken as a whole,
on the Closing Date, after giving effect to the transactions contemplated by
this Agreement.

 

(n) Insurance. The Collateral Agent shall have received and shall be reasonably
satisfied with insurance certificates satisfying the requirements of Section
4.2(b) of the Guarantee and Collateral Agreement.

 

(o) Business Plan. Each of the Term Lenders shall have received and shall be
reasonably satisfied with a business plan and financial projections (including
the applicable projected quarterly covenant compliance calculations) for fiscal
years 2005 through 2008 and shall have had an opportunity to complete detailed
discussions regarding the business and prospects of the Borrower and its
Subsidiaries for the applicable periods.

 

-44-



--------------------------------------------------------------------------------

(p) Officer’s Certificate. The Administrative Agent shall have received an
officer’s certificate executed by a Responsible Officer of and on behalf of the
Borrower, which shall certify the Borrower’s compliance, after giving effect to
the transactions contemplated by this Agreement with the Senior Note Documents
and the Senior Subordinated Note Documents.

 

(q) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on the Closing Date.

 

(r) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents to which it is a
party shall be true and correct in all material respects on and as of such date
as if made on and as of such date except that (x) any representation and
warranty that is qualified as to “materiality” or “Material Adverse Effect”
shall be true and correct in all respects and (y) to the extent any
representation and warranty specifically relates to an earlier date, such
representation and warranty shall have been true and correct in all material
respects on and as of such earlier date except that any representation and
warranty that is qualified as to “materiality” or “Material Adverse Effect”
shall be true and correct in all respects on and as of such earlier date.

 

(s) Compliance with Senior Secured Leverage Ratio. The Senior Secured Leverage
Ratio as of December 31, 2004 determined on a Pro Forma Basis after giving
effect to the proposed borrowings hereunder on the Closing Date and the
application of the proceeds hereof, shall not exceed 1.9 to 1.0.

 

(t) Delivery of Annual Report on Form 10-K. Holdings shall provide the Lead
Arranger with a draft of its Annual Report on Form 10-K for the year ended
December 31, 2004 in form and substance satisfactory to the Lead Arranger.

 

SECTION 6. AFFIRMATIVE COVENANTS

 

Holdings and the Borrower hereby jointly and severally agree that, so long as
any Loan or other amount is owing to any Lender or Agent hereunder, each of
Holdings and the Borrower shall and shall cause each of its Subsidiaries to:

 

6.1. Financial Statements. Furnish to the Administrative Agent and each Lender:

 

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of Holdings, (i) a copy of the audited consolidated balance sheet of
Holdings and its consolidated Subsidiaries as at the end of such fiscal year and
the related audited consolidated statements of income and of cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by PricewaterhouseCoopers LLP or other independent certified public
accountants of nationally recognized standing, and (ii) an unaudited
consolidating balance

 

-45-



--------------------------------------------------------------------------------

sheet of Holdings (or a footnote to the consolidated balance sheet of Holdings
and its consolidated Subsidiaries) setting forth separately and in reasonable
detail the financial condition of the Borrower and its Subsidiaries as of the
end of such fiscal year and the related consolidating statements of income and
cash flows for such fiscal year, certified by a Responsible Officer on behalf of
Holdings;

 

(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three fiscal quarterly periods of each fiscal year of
Holdings, (i) the unaudited consolidated balance sheet of Holdings and its
consolidated Subsidiaries as at the end of such fiscal quarter and the related
unaudited consolidated statements of income and of cash flows for such fiscal
quarter and the portion of the fiscal year through the end of such fiscal
quarter, setting forth in each case in comparative form the figures for the
corresponding periods of the previous year as well as the Projections, certified
by a Responsible Officer on behalf of Holdings, as being fairly stated in all
material respects (subject to normal year-end audit adjustments); and (ii) an
unaudited consolidating balance sheet of Holdings (or a footnote to the
consolidated balance sheet of Holdings and its consolidated Subsidiaries)
setting forth separately and in reasonable detail the financial condition of the
Borrower and its Subsidiaries as of the end of such fiscal quarter and the
related consolidating statements of income and cash flows for such periods,
certified by a Responsible Officer on behalf of Holdings and the Borrower; and

 

(c) as soon as available, but in any event within 30 days after the end of each
of the first two fiscal months of each fiscal quarter of Holdings, the unaudited
consolidated balance sheet of Holdings and its consolidated Subsidiaries as at
the end of such fiscal month and the portion of the fiscal year through the end
of such fiscal month and the related statement of income and of cash flows for
such fiscal month, setting forth in reasonable detail the financial condition of
Holdings as of the end of such fiscal month, certified by a Responsible Officer
on behalf of Holdings.

 

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein and subject in the case of unaudited financial statements
to the absence of note disclosure).

 

6.2. Certificates; Other Information. Furnish to the Administrative Agent and
each Lender (or, in the case of clause (h), to the relevant Lender):

 

(a) concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate;

 

(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer executed on behalf of
Holdings or the Borrower, as applicable, stating that, to the best of each such
Responsible Officer’s

 

-46-



--------------------------------------------------------------------------------

knowledge, each Loan Party during the period covered thereby has observed or
performed all of its covenants and other agreements, and satisfied in all
material respects every condition, contained in this Agreement and the other
Loan Documents to which it is a party to be observed, performed or satisfied by
it, and that such Responsible Officer has obtained no knowledge of any Default
or Event of Default except as specified in such certificate and (ii) in the case
of quarterly or annual financial statements, (x) a Compliance Certificate
substantially in the form of Exhibit B hereto, containing all information and
calculations necessary for determining compliance by each Group Member with the
provisions of this Agreement referred to therein as of the last day of the
fiscal quarter or fiscal year of Holdings and the Borrower, as the case may be,
and (y) to the extent not previously disclosed to the Administrative Agent, a
listing of any applied for or registered Intellectual Property acquired by any
Loan Party since the date of the most recent list delivered pursuant to this
clause (y) (or, in the case of the first such list so delivered, since the
Closing Date);

 

(c) as soon as available, and in any event no later than 45 days after the end
of each fiscal year of Holdings, a detailed consolidated quarterly budget for
the following fiscal year (including a projected consolidated and consolidating
balance sheet of Holdings and its Subsidiaries as of the end of each fiscal
year, the related consolidated and consolidating statements of projected cash
flow, projected balance sheet and projected income and projected Senior Secured
Leverage Ratio and a description of the underlying assumptions applicable
thereto), and, as soon as available, significant revisions, if any, of such
budget and projections with respect to such fiscal year (collectively, the
“Projections”), which Projections shall in each case be accompanied by a
certificate of a Responsible Officer executed on behalf of Holdings and the
Borrower stating that such Projections are based on reasonable estimates,
information and assumptions and that such Responsible Officer has no reason to
believe that such Projections are incorrect or misleading in any material
respect;

 

(d) if Holdings is not then a reporting company under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), within 45 days after the end of
each fiscal quarter of Holdings (or 90 days, in the case of the last fiscal
quarter of any fiscal year), a narrative discussion and analysis of the
financial condition and results of operations of the Borrower and its
Subsidiaries, as applicable, for such fiscal quarter and for the period from the
beginning of the then current fiscal year to the end of such fiscal quarter, as
compared to the portion of the Projections covering such periods and to the
comparable periods of the previous year;

 

(e) no later than 5 Business Days prior to the effectiveness thereof, copies of
substantially final drafts of any proposed amendment, supplement, waiver or
other modification with respect to the Holdings Note Documents, the Senior Note
Documents, the Senior Subordinated Note Documents, any Permitted Sponsor
Subordinated Debt Agreement or any Subordinated Indenture;

 

(f) within five Business Days after the same are sent, copies of all financial
statements and reports that Holdings or the Borrower sends to the holders of any
class of

 

-47-



--------------------------------------------------------------------------------

its debt securities or public equity securities and, within five days after the
same are filed, copies of all financial statements and reports that Holdings or
the Borrower may make to, or file with, the SEC;

 

(g) concurrently with the delivery of financial statements pursuant to Sections
6.1(a) and (b), certifications by the chief executive officer and the chief
financial officer or others delivered under the Exchange Act, the Sarbanes-Oxley
Act of 2002, as amended, and/or the rules and regulations of the Securities and
Exchange Commission; and

 

(h) reasonably promptly, such additional financial and other information as any
Lender through the Administrative Agent may from time to time reasonably
request.

 

6.3. Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where (a) the amount or validity thereof
is currently being contested in good faith by appropriate proceedings and
reserves in conformity with GAAP with respect thereto have been provided on the
books of the relevant Group Member and (b) in the case of a claim which has or
may become a Lien against any of the Collateral, such contest proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such claim.

 

6.4. Maintenance of Existence; Compliance. (a) (i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the ordinary conduct of its business, except, in each case, as otherwise
permitted by Section 7.4 and except, in the case of clause (ii) above, to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (b) comply with all Contractual Obligations and material
Requirements of Law except to the extent that failure to comply therewith could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

6.5. Maintenance of Property; Insurance. (a) Keep all material property useful
and necessary in its business in good working order and condition, ordinary wear
and tear excepted, and (b) maintain with financially sound and reputable
insurance companies insurance on all its property in at least such amounts and
against at least such risks (but including in any event public liability,
product liability and business interruption) as may customarily be carried or
maintained under similar circumstances by companies engaged in the same or a
similar business.

 

The Borrower shall deliver to the Collateral Agent a report of a reputable
insurance broker with respect to insurance substantially concurrently with each
delivery of audited consolidated balance sheets of Holdings and its consolidated
Subsidiaries.

 

6.6. Inspection of Property; Books and Records; Discussions. (a) Keep proper
books or records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives designated by any Lender to visit and inspect any of its
properties and examine and make abstracts from any of its financial and
accounting records, including any of the Borrower’s insurance policies specified
in Section 6.5 above, all

 

-48-



--------------------------------------------------------------------------------

upon reasonable notice and reasonable times during normal business hours during
the year and as often as may reasonably be requested and to discuss the
business, operations, properties and financial and other condition of the Group
Members with officers and employees of the Group Members and with their
independent certified public accountants.

 

6.7. Notices. Promptly give notice to the Administrative Agent and each Lender
of:

 

(a) the occurrence of any Default or Event of Default;

 

(b) any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Governmental Authority, that in either
case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;

 

(c) any litigation or proceeding affecting any Group Member (i) in which the
amount involved is $100,000 or more and not covered by insurance and which could
reasonably be expected to have a Material Adverse Effect, (ii) in which
injunctive or similar relief is sought or (iii) which relates to any Loan
Document;

 

(d) the following events, as soon as possible and in any event within 30 days
after the Borrower knows or has reason to know thereof: (i) the occurrence of
any Reportable Event with respect to any Plan, a failure to make any required
contribution to a Plan or a Multiemployer Plan, the creation of any Lien in
favor of the PBGC or a Plan or any withdrawal from, or the termination,
Reorganization or Insolvency of, any Multiemployer Plan or (ii) the institution
of proceedings or the taking of any other action by the PBGC or the Borrower or
any Commonly Controlled Entity or any Multiemployer Plan with respect to the
withdrawal from, or the termination, Reorganization or Insolvency of, any Plan
or a Multiemployer Plan where the event in (i) or (ii) has resulted or could
reasonably be expected to result in a liability to the Borrower or a Commonly
Controlled Entity in excess of $100,000; and

 

(e) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

 

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer on behalf of the Borrower setting forth details of the
occurrence referred to therein and stating what action Holdings, the Borrower or
the relevant Subsidiary proposes to take with respect thereto.

 

6.8. Environmental Laws. (a) Comply in all material respects with, and ensure
compliance in all material respects by all tenants and subtenants, if any, with,
all applicable Environmental Laws, and obtain and comply in all material
respects with and maintain, and ensure that all tenants and subtenants obtain
and comply in all material respects with and maintain, any and all licenses,
approvals, notifications, registrations or permits required by applicable
Environmental Laws.

 

-49-



--------------------------------------------------------------------------------

(b) Conduct and complete all investigations, studies, sampling and testing and
all remedial, removal and other actions required for purposes of compliance in
all material respects with Environmental Laws and promptly comply in all
material respects with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws.

 

6.9. Additional Collateral, etc. (a) With respect to any property acquired after
the Closing Date by any Group Member (other than (x) any property described in
paragraph (b), (c) or (d) below, (y) any property subject to a Lien expressly
permitted by Section 7.3(g) and (z) property acquired by any Excluded Foreign
Subsidiary) as to which the Collateral Agent, for the benefit of the Secured
Parties, does not have a perfected Lien, promptly (i) execute and deliver to the
Collateral Agent such amendments to the Guarantee and Collateral Agreement or
such other documents as the Administrative Agent or the Collateral Agent deems
reasonably necessary or advisable to grant to the Collateral Agent, for the
benefit of the Secured Parties, a security interest in such property and (ii)
take all actions reasonably necessary or advisable to grant to the Collateral
Agent, for the benefit of the Secured Parties, a perfected first priority
security interest in such property if and to the extent that a security interest
may be perfected under applicable law, including the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the Guarantee and Collateral Agreement or by law or as may be reasonably
requested by the Administrative Agent or the Collateral Agent.

 

(b) With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $500,000 acquired after the
Closing Date by any Group Member (other than (x) any such real property subject
to a Lien expressly permitted by Section 7.3(g) and (y) real property acquired
by any Excluded Foreign Subsidiary), promptly (i) execute and deliver a first
priority Mortgage, in favor of the Collateral Agent, for the benefit of the
Secured Parties, covering such real property, (ii) if requested by the
Collateral Agent, provide the Secured Parties with (x) title and extended
coverage insurance covering such real property in an amount at least equal to
the purchase price of such real property (or such other amount as shall be
reasonably specified by the Collateral Agent) and (y) any consents or estoppels
reasonably deemed necessary or advisable by the Collateral Agent in connection
with such Mortgage, each of the foregoing in form and substance reasonably
satisfactory to the Collateral Agent, as applicable and (iii) if requested by
the Administrative Agent or the Collateral Agent, deliver to the Collateral
Agent, as applicable, legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Collateral Agent.

 

(c) With respect to any new Subsidiary (other than an Excluded Foreign
Subsidiary) created or acquired after the Closing Date by any Group Member
(which, for the purposes of this paragraph (c), shall include any existing
Subsidiary that ceases to be an Excluded Foreign Subsidiary), promptly (i)
execute and deliver to the Collateral Agent such amendments to the Guarantee and
Collateral Agreement as the Collateral Agent deems reasonably necessary or
advisable to grant to the Collateral Agent, for the benefit of the Secured
Parties, a perfected first priority security interest in the Capital Stock of
such new Subsidiary that is owned by any Group Member, (ii) deliver to the
Collateral Agent the certificates representing such Capital Stock, together with
undated stock powers, in blank, executed and delivered by a duly authorized
officer of the relevant Group Member, (iii) cause such new Subsidiary (A) to
become a party to

 

-50-



--------------------------------------------------------------------------------

the Guarantee and Collateral Agreement, (B) to take such actions reasonably
necessary or advisable to grant to the Collateral Agent for the benefit of the
Secured Parties a perfected first priority security interest in the Collateral
described in the Guarantee and Collateral Agreement with respect to such new
Subsidiary if and to the extent that a security interest may be perfected under
applicable law, including the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by law or as may be reasonably requested by the
Administrative Agent or the Collateral Agent and (C) to deliver to the
Collateral Agent a certificate of such Subsidiary, substantially in the form of
Exhibit C, with appropriate insertions and attachments, and (iv) if requested by
the Collateral Agent, deliver to the Collateral Agent legal opinions relating to
the matters described above, which opinions shall be in form and substance, and
from counsel, reasonably satisfactory to the Collateral Agent.

 

(d) With respect to any new Excluded Foreign Subsidiary created or acquired
after the Closing Date by any Group Member (other than by any Group Member that
is an Excluded Foreign Subsidiary), promptly (i) execute and deliver to the
Collateral Agent such amendments to the Guarantee and Collateral Agreement as
the Collateral Agent deems reasonably necessary or advisable to grant to the
Collateral Agent, for the benefit of the Lenders, a perfected first priority
security interest in the Capital Stock of such new Subsidiary that is owned by
any such Group Member (provided that in no event shall more than 65% of the
total outstanding Capital Stock of any such new Subsidiary be required to be so
pledged), (ii) deliver to the Collateral Agent the certificates representing
such Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the relevant Group Member, as the case
may be, and take such other action as may be reasonably necessary or, in the
opinion of the Collateral Agent, desirable to perfect the Collateral Agent’s
security interest therein if and to the extent that a security interest may be
perfected under applicable law, and (iii) if requested by the Collateral Agent,
deliver to the Collateral Agent legal opinions relating to the matters described
above, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Collateral Agent.

 

6.10. Further Assurances. From time to time execute and deliver, or cause to be
executed and delivered, such additional instruments, certificates or documents,
and take all such actions, as the Administrative Agent or the Collateral Agent
may reasonably request for the purposes of implementing or effectuating the
provisions of this Agreement and the other Loan Documents, or of more fully
perfecting or renewing the rights of the Administrative Agent, the Collateral
Agent and the Secured Parties with respect to the Collateral (or with respect to
any additions thereto or replacements or proceeds thereof or with respect to any
other material property or material assets hereafter acquired by the Borrower or
any Subsidiary which may be deemed to be part of the Collateral) pursuant hereto
or thereto. Upon the exercise by the Administrative Agent, the Collateral Agent
or any Secured Party of any power, right, privilege or remedy pursuant to this
Agreement or the other Loan Documents which requires any consent, approval,
recording qualification or authorization of any Governmental Authority, the
Borrower will execute and deliver, or will cause the execution and delivery of,
all applications, certifications, instruments and other documents and papers
that the Administrative Agent, the Collateral Agent or such Secured Parties may
be required to obtain from the Borrower or any of its Subsidiaries for such
governmental consent, approval, recording, qualification or authorization.

 

-51-



--------------------------------------------------------------------------------

6.11. Cash Collateralization. Not more than $8.4 million of the proceeds of the
Term Loans may at any time be applied to cash collateralize Third Party Letters
of Credit permitted under this Agreement and (ii) (x) the amount of such cash
collateral shall not exceed 105% of the face amount of any such letter of credit
and (y) any such cash collateral which is applied to satisfy obligations under
any such letter of credit shall count against and reduce the amount available
under clause (i) above.

 

6.12. Post-Closing Obligations. The Borrower shall, and shall cause each of its
Subsidiaries to, as expeditiously as possible, but in no event later than the
number of days after the Closing Date applicable to each set forth below:

 

(a) Control Agreement. Within 7 days after the Closing Date, unless otherwise
extended or waived by the Collateral Agent in its sole discretion, execute and
deliver the control agreement pursuant to Section 4.13 of the Guarantee and
Collateral Agreement.

 

(b) Within 14 days of the Closing Date, unless otherwise extended by the
Collateral Agent in its sole discretion, provide the Collateral Agent with UCC,
judgment, tax and bankruptcy lien searches with respect to Audio Environments,
Inc., Background Music Broadcasters, Inc. BI Acquisition, LLC, Business Sound,
Inc., MLP Environmental Music, LLC, Music Incorporated, Muzak Capital
Corporation, Muzak Holdings, LLC and Muzak Houston, Inc., in each case in the
jurisdiction of incorporation and place of business and such other locations as
may be reasonably requested by the Collateral Agent and take all necessary
action to terminate, or obtain authorizations to permit termination, of any
liens disclosed in such search results that are not permitted pursuant to
Section 7.3 of the Credit Agreement.

 

SECTION 7. NEGATIVE COVENANTS

 

Holdings and the Borrower hereby jointly and severally agree that, so long as
any Loan or other amount is owing to any Lender or Agent hereunder, each of
Holdings and the Borrower shall not, and shall not permit any of its respective
Subsidiaries to, directly or indirectly:

 

7.1. Senior Secured Leverage Ratio. Permit the Senior Secured Leverage Ratio as
of the last day of any fiscal quarter of the Borrower to exceed 1.9 to 1.0.

 

7.2. Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness or issue any Preferred Stock, except:

 

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

 

(b) Indebtedness (i) of the Borrower to any Wholly Owned Subsidiary Guarantor
and (ii) of any Subsidiary to the Borrower or any other Wholly Owned Subsidiary
Guarantor; provided that (A) all such Indebtedness shall be evidenced by
promissory notes and shall be subject to a first priority lien pursuant to the
Guarantee and Collateral Agreement, (B) all such Indebtedness owed by the
Borrower to any Wholly Owned Subsidiary Guarantor shall be unsecured and
subordinated in right of payment to the payment

 

-52-



--------------------------------------------------------------------------------

in full of the Obligations pursuant to the terms of the applicable promissory
note or an intercompany subordination agreement that, in any such case, is
reasonably satisfactory to the Administrative Agent, and (C) all such
Indebtedness shall include provisions as to the waiver of any subrogation rights
until after the Obligations have been paid in full;

 

(c) Guarantee Obligations incurred in the ordinary course of business by the
Borrower or any of its Subsidiaries of obligations of the Borrower or any Wholly
Owned Subsidiary Guarantor;

 

(d) Indebtedness and Preferred Stock outstanding on the Closing Date and listed
on Schedule 7.2(d) and any Permitted Refinancings thereof;

 

(e) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by no Liens other than Liens permitted by Section 8.3(g) in an aggregate
principal amount not to exceed $9,000,000 at any one time outstanding;

 

(f) Indebtedness of the Borrower and Muzak Finance in respect of (i) (x) the
Senior Notes outstanding on the Closing Date in an aggregate principal amount
not to exceed $220,000,000 and, (y) Additional Senior Notes, Additional Senior
Subordinated Notes and/or the Other Senior Subordinated Notes issued after the
Closing Date, provided that the Borrower’s Consolidated Leverage Ratio shall be
less than 6.0 to 1.0 as of the issuance date, which shall be evidenced by a
reasonably detailed certificate that sets forth such calculation and is executed
on the Borrower’s behalf by a Responsible Officer and delivered to the
Administrative Agent, (ii) any Permitted Refinancings of any Indebtedness
described in clause (i) and (iii) Guarantee Obligations of Holdings or any
Subsidiary Guarantor in respect of such Indebtedness;

 

(g) Hedge Agreements permitted under Section 7.12;

 

(h) additional unsecured Indebtedness of the Borrower or any of its Subsidiaries
in an aggregate principal amount (for the Borrower and all Subsidiaries) not to
exceed $3,000,000 at any one time outstanding; provided that at no time shall
such Indebtedness be held or beneficially owned by any Affiliate of the Borrower
other than a Subsidiary of the Borrower;

 

(i) Deferred Management Fees, subject to Section 7.6(h);

 

(j) Indebtedness of Holdings or the Borrower in respect of Permitted Sponsor
Subordinated Debt;

 

(k) Indebtedness of Holdings consisting of the obligation to repurchase
membership interests of former officers and directors of Holdings; provided that
the aggregate amount of such Indebtedness incurred by Holdings from the Closing
Date shall not exceed the sum of (x) $2,000,000 and (y) any Capital
Stock/Insurance Proceeds;

 

-53-



--------------------------------------------------------------------------------

(l) contingent obligations under guaranties in the ordinary course of business
of the obligations of suppliers, landlords, customers, franchisees and licensees
of the Borrower and its Subsidiaries in an aggregate amount at any time not to
exceed $1,000,000;

 

(m) contingent obligations of the Borrower or any of its Subsidiaries arising
from customary agreements providing for indemnification, adjustment of purchase
price or similar obligations of any such Person in connection with Asset Sales;

 

(n) Holdings Preferred Stock; provided:

 

(i) (A) the terms of such Holdings Preferred Stock shall provide that no cash
dividends shall be payable or paid thereon on or prior to May 20, 2009;

 

(B) such Holdings Preferred Stock shall not mature or provide for any repurchase
or redemption thereof, in whole or in part, contingent or otherwise, on or prior
to May 20, 2009 or upon the occurrence of an event described in Section 8(k);
provided that the Borrower shall not be required to make any payments in respect
thereof while any Obligations remain outstanding; and

 

(C) to the extent issued after the Closing Date the terms and conditions thereof
shall be reasonably satisfactory to the Administrative Agent;

 

(ii) Holdings shall contribute the proceeds of such Holdings Preferred Stock to
the Borrower as Equity Capital;

 

(iii) Holdings shall provide the Administrative Agent with no less than five
Business Days’ prior written notice of any proposed issuance of Holdings
Preferred Stock;

 

(iv) commencing no less than ten Business Days in advance of any proposed
issuance of Holdings Preferred Stock, Holdings shall provide the Administrative
Agent with drafts of all agreements, documents and information in connection
with such proposed Holdings Preferred Stock, and each such proposed agreement
and document shall be in form and substance reasonably satisfactory to
Administrative Agent; and

 

(v) Holdings shall deliver to the Administrative Agent execution copies of each
Additional Related Agreement that relates to the Holdings Preferred Stock and
all exhibits and schedules thereto prior to or as of the date of execution
thereof (including, without limitation, copies of any opinions of counsel
delivered to the parties in connection with such transaction, accompanied by a
letter from each such counsel authorizing Lenders to rely upon such opinion to
the same extent as though it were addressed to Lenders, except in the case of
any such legal opinion rendered by counsel to any Person other than a Loan Party
to the extent such counsel has refused to deliver such a letter on the basis
that it is inconsistent with such counsel’s internal policies); and

 

-54-



--------------------------------------------------------------------------------

(o) Third Party Letters of Credit in an aggregate face amount not to exceed
$8,000,000 issued at any time.

 

Notwithstanding the foregoing, Electro may only become and remain liable with
respect to Indebtedness if such Indebtedness is without recourse to any other
Loan Party or its assets and does not exceed an aggregate outstanding principal
amount of $2,200,000.

 

7.3. Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except for:

 

(a) Liens for taxes, levy, import, duty, assessment, charge or fee not yet due
or that are being contested in good faith by appropriate proceedings, provided
that adequate reserves with respect thereto are maintained on the books of the
Borrower or its Subsidiaries, as the case may be, in conformity with GAAP;

 

(b) statutory Liens of landlords, banks (and rights of set-off), carriers’,
warehousemen’s, mechanics’, workmen’s, materialmen’s, repairmen’s or other
similar Liens arising in the ordinary course of business that are not overdue
for a period of more than 30 days or that are being contested in good faith by
appropriate proceedings;

 

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

 

(d) deposits to secure the performance of tenders, government contracts, bids,
trade contracts (other than for borrowed money), leases, statutory obligations,
surety and appeal bonds, performance and return of money bonds and other similar
obligations incurred in the ordinary course of business;

 

(e) easements, rights-of-way, restrictions, encroachments and other similar
encumbrances incurred in the ordinary course of business and other minor defects
or irregularities in title, in each case that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of its Subsidiaries;

 

(f) Liens in existence on the Closing Date listed on Schedule 7.3(f), securing
Indebtedness permitted by Section 7.2(d), provided that no such Lien is spread
to cover any additional property after the Closing Date and that the amount of
Indebtedness secured thereby is not increased;

 

(g) Liens securing Indebtedness of the Borrower or any other Subsidiary incurred
pursuant to Section 7.2(e) to finance the acquisition of fixed or capital
assets, provided that (i) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness and (iii) the amount of Indebtedness secured thereby is not
increased; and

 

-55-



--------------------------------------------------------------------------------

(h) Liens created pursuant to the Security Documents;

 

(i) any interest or title of a lessor or a sublessor under any lease entered
into by the Borrower or any Subsidiary in the ordinary course of its business
and covering only the assets so leased;

 

(j) any building code, zoning or similar law or right reserved to or vested in
any governmental office or agency to control or regulate the use of any real
property;

 

(k) any attachment or judgment Lien not constituting a Default or Event of
Default pursuant to Section 8, so long as such Lien could not reasonably be
expected to have a Material Adverse Effect;

 

(l) Liens incurred in connection with the purchase or shipping of goods or
assets on the related assets and proceeds thereof in favor of the seller or
shipper of such goods or assets;

 

(m) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

 

(n) licenses of Intellectual Property granted by the Borrower or any of its
Subsidiaries in the ordinary course of business and not interfering in any
respect with the ordinary conduct of the business of the Borrower or such
Subsidiary;

 

(o) Liens not otherwise permitted by this Section so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to the Borrower and all
Subsidiaries) $250,000 at any one time;

 

(p) matters that would be disclosed by an accurate survey or inspection of the
property which would not have a material adverse effect on the operations,
condition, value, occupancy or use of that property; and

 

(q) liens on cash collateral securing the Borrower’s or any Subsidiary’s
obligations in respect of Third Party Letters of Credit permitted under this
Agreement provided that the amount of such cash collateral shall not exceed 105%
of the face amount of the Third Party Letter of Credit to which it relates.

 

7.4. Fundamental Changes. Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its property or
business, except that:

 

(a) any Included Subsidiary of the Borrower may be merged or consolidated with
or into the Borrower (provided that the Borrower shall be the continuing or
surviving corporation) or with or into any Wholly Owned Subsidiary Guarantor
(provided that the Wholly Owned Subsidiary Guarantor shall be the continuing or
surviving corporation); and

 

-56-



--------------------------------------------------------------------------------

(b) any Subsidiary of the Borrower may Dispose of any or all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or any Wholly Owned
Subsidiary Guarantor.

 

7.5. Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of any Subsidiary, issue or sell any
shares of such Subsidiary’s Capital Stock to any Person, except:

 

(a) the Disposition of obsolete or worn out property in the ordinary course of
business;

 

(b) the sale of inventory and the granting of licenses, in each case, in the
ordinary course of business;

 

(c) Dispositions permitted by Section 7.4(b);

 

(d) the sale or issuance of any Subsidiary’s Capital Stock to the Borrower or
any Wholly Owned Subsidiary Guarantor;

 

(e) the Disposition of other property having a fair market value not to exceed
(i) $1,000,000 in the aggregate for any fiscal year of the Borrower and (ii)
$5,000,000 in the aggregate from the Closing Date;

 

(f) leases or subleases to other Persons of assets by the Borrower or any of its
Subsidiaries in the ordinary course of business;

 

(g) licenses to other Persons of Intellectual Property by the Borrower or any
Subsidiary thereof in the ordinary course of business; and

 

(h) the Disposition or pledge of any Subsidiary’s Capital Stock to qualify
directors to the extent required by applicable law.

 

7.6. Restricted Payments. (i) Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of any Group Member, whether now or hereafter outstanding,
or make any other distribution in respect thereof, either directly or
indirectly, whether in cash or property or in obligations of Holdings, the
Borrower or any Subsidiary, (ii) make any payment or prepayment of principal of,
premium, if any, or interest on, or redeem, purchase, retire, or make any
payment in defeasance or repurchase of any Subordinated Indebtedness or the
Holdings Notes, whether in cash, securities, property or otherwise, or (iii)
make any payment of any management, consulting, advisory or other similar fee
and/or expense to any Affiliate of any Group Member (collectively, “Restricted
Payments”), except that:

 

(a) any Subsidiary may make Restricted Payments to the Borrower or any Wholly
Owned Subsidiary Guarantor;

 

-57-



--------------------------------------------------------------------------------

(b) the Borrower may make regularly scheduled payments of interest in respect of
the Senior Subordinated Notes (and any Permitted Refinancing thereof) in
accordance with the terms of, and only to the extent required by, and subject to
the subordination provisions contained in, the Senior Subordinated Note
Indenture (or the agreement governing the terms of any Permitted Refinancing
thereof);

 

(c) the Borrower may make Restricted Payments to Holdings in an amount
sufficient to permit Holdings to make payments of interest on the Holdings Notes
and any Permitted Refinancing thereof; provided that (i) Holdings applies such
amounts to the payment of such interest, (ii) after giving effect to such
payment, the Borrower shall be in compliance with Section 7.1 on a Pro Forma
Basis as of the most recently ended fiscal quarter for which a Compliance
Certificate has been delivered pursuant to Section 6.2, (iii) such payments may
only be made with respect to interest accruing on the Holdings Notes and any
such Permitted Refinancing on and after the immediately preceding interest
payment date for the Holdings Notes or such Permitted Refinancing, any such
prior payment of interest on such Holdings Notes not previously paid, and (iv)
no Event of Default under Section 8(a) shall have occurred and be continuing at
the time of such payment or would result therefrom; provided further that if the
Borrower is prohibited by this Section 7.6(c) from making such payment to
Holdings (such payment, the “Deferred Payment”), upon the completion of two
consecutive fiscal quarters during which no Event of Default shall have occurred
and the Borrower is otherwise in compliance with this Agreement, the Borrower
shall be permitted to make the Deferred Payment to Holdings;

 

(d) Holdings may make payments of interest on the Holdings Notes and any
Permitted Refinancing thereof with amounts received from the Borrower as
described in clause (c) above;

 

(e) for so long as either Holdings or the Borrower, as applicable, is
disregarded as an entity or is classified as a partnership under Treasury
Regulations Section 301.7701 (but not a publicly traded partnership (as defined
in Section 7704 of the Code) taxed as a corporation), in each case for U.S.
income tax purposes, then Holdings or the Borrower, as applicable, may make Tax
Distributions;

 

(f) the Borrower may make Restricted Payments to pay reasonable and documented
out-of-pocket expenses in connection with the Management Agreement (x) in an
aggregate amount not to exceed $200,000 on or within 60 days of the Closing Date
and (y) in an amount not to exceed $50,000 in each fiscal quarter thereafter;

 

(g) the Borrower may make Restricted Payment to Holdings in an aggregate amount
not in excess of the sum of (x) $2,000,000 and (y) any Capital Stock/Insurance
Proceeds (measured on a cumulative basis from the Closing Date) to permit
Holdings to repurchase membership interests from former officers, directors and
employees of Holdings or any of its Subsidiaries and Holdings may repurchase
said membership interest with the payments so received;

 

-58-



--------------------------------------------------------------------------------

(h) the Borrower may make Restricted Payments to Holdings equal to the net
proceeds of any Additional Senior Notes and Additional Senior Subordinated Notes
which constitute a Permitted Refinancing of the Holdings Notes and Holdings may
redeem, defease or otherwise retire the Holdings Notes with the proceeds of any
such Permitted Refinancing and (ii) the Borrower may redeem, defease or
otherwise retire the Subordinated Notes with the proceeds of any Permitted
Refinancing thereof.

 

7.7. Capital Expenditures. Make or commit to make any Capital Expenditure,
except (a) Capital Expenditures of the Borrower and its Subsidiaries in the
ordinary course of business not exceeding $40,000,000 in any fiscal year, (b)
Capital Expenditures of the Borrower and its Subsidiaries in an aggregate amount
of up to $700,000 in connection with the Restructuring during the period
beginning with the fiscal quarter ending September 30, 2004 through and
including the fiscal quarter ending December 31, 2005 and (c) expenditures made
with insurance or condemnation proceeds or with proceeds of Reinvestment
Deferred Amounts.

 

Except as permitted pursuant to Section 7.8(h), the Borrower and its
Subsidiaries shall not be permitted to make or incur any Capital Expenditures of
any kind in any fiscal year in respect of any Subsidiary other than a Wholly
Owned Subsidiary Guarantor. The aggregate annual amount of Capital Expenditures
made or incurred by Electro in any fiscal year shall not exceed $300,000.

 

7.8. Investments. Make any advance, loan, extension of credit (by way of
guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:

 

(a) Investments in (i) accounts receivable arising and trade credit granted in
the ordinary course of business and in any securities received in satisfaction
or partial satisfaction thereof from financially troubled account debtors and
(ii) deposits, prepayments and other credits to suppliers made in the ordinary
course of business consistent with the past practices of the Borrower and its
Subsidiaries;

 

(b) Investments in Cash Equivalents;

 

(c) Guarantee Obligations permitted by Section 7.2;

 

(d) loans and advances to employees of Holdings, the Borrower or any Subsidiary
in the ordinary course of business (including for travel, entertainment and
relocation expenses) in an aggregate principal amount for all such Persons not
to exceed $500,000 at any one time outstanding;

 

(e) Investments existing on the Closing Date and set forth on Schedule 7.8(e);

 

-59-



--------------------------------------------------------------------------------

(f) Investments in assets useful in the business of the Borrower and its
Subsidiaries made by the Borrower or any of its Subsidiaries with the proceeds
of any Reinvestment Deferred Amount;

 

(g) intercompany Investments (including intercompany loans pursuant to Section
7.2(b)) by any Group Member in the Borrower or any Person that, prior to such
Investment, is a Wholly Owned Subsidiary Guarantor;

 

(h) Investments by the Borrower in Electro in an aggregate annual amount not to
exceed $300,000, provided that Electro shall apply the proceeds of any such
Investment to make or incur Capital Expenditures permitted pursuant to Section
7.7; and

 

(i) Capital Expenditures permitted by Section 7.7.

 

7.9. Modifications of Certain Debt Instruments. (a) Amend, modify, waive or
otherwise change, or consent or agree to any amendment, modification, waiver or
other change to, any of the terms of the Senior Notes, the Holdings Notes, the
Senior Subordinated Notes or, in each case, any Permitted Refinancing thereof,
or the Permitted Sponsor Subordinated Notes, or any other Subordinated
Indebtedness (other than any such amendment, modification, waiver or other
change that (i) would extend the maturity or reduce the amount of any payment of
principal thereof or reduce the rate or extend any date for payment of interest
thereon and (ii) does not involve the payment of a consent fee); (b) amend,
modify, waive or otherwise change, or consent or agree to any amendment,
modification, waiver or other change to, any of the terms of any Capital Stock
to the extent that such amendment, modification, waiver, change, consent or
agreement (i) would result in such Capital Stock becoming Disqualified Capital
Stock, (ii) would result in a Default or Event of Default or (iii) would
reasonably be expected to be materially adverse to the rights of any Lender or
Agent hereunder; or (c) designate any Indebtedness (other than obligations of
the Loan Parties pursuant to the Loan Documents) as “Designated Senior
Indebtedness” or its equivalent (or any other defined term having a similar
purpose) for the purposes of the Senior Subordinated Note Indenture or any other
Subordinated Indebtedness.

 

7.10. Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than the Borrower or any Wholly Owned Subsidiary Guarantor) unless such
transaction is (a) otherwise permitted under this Agreement, and (b) upon fair
and reasonable terms no less favorable to the relevant Group Member, than it
would obtain in a comparable arm’s length transaction with a Person that is not
an Affiliate; provided the foregoing restriction shall not apply, subject to
each other covenant contained herein, to (i) expense reimbursement to the extent
permitted by Section 7.6(f), (ii) reasonable and customary fees paid to members
of the board of managers (or similar governing body) of the Borrower or Holdings
and their respective Subsidiaries and (iii) the repurchase of membership
interests from former officers and directors of Holdings to the extent permitted
by Section 7.6(g).

 

7.11. Sales and Leasebacks; Sale or Discount of Receivables. (a) Enter into any
arrangement with any Person providing for the leasing by any Group Member of
real or personal property that has been or is to be sold or transferred by such
Group Member to such Person or to

 

-60-



--------------------------------------------------------------------------------

any other Person to whom funds have been or are to be advanced by such Person on
the security of such property or rental obligations of such Group Member, or (b)
sell, directly or indirectly, with recourse, or discount or otherwise sell for
less than the face value thereof, any of its notes or accounts receivable.

 

7.12. Hedge Agreements. Enter into any Hedge Agreement, except (a) Hedge
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary has actual exposure and (b) Hedge Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Borrower or any
Subsidiary.

 

7.13. Changes in Fiscal Periods. Permit the fiscal year of the Borrower to end
on a day other than December 31 or change the Borrower’s method of determining
fiscal quarters.

 

7.14. Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits or limits the ability of any Group Member to
create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired, other than (a) pursuant to
and permitted by this Agreement and the other Loan Documents, (b) the Senior
Note Indenture, the Senior Subordinated Note Indenture, the Holdings Note
Indenture and any Holdings Preferred Stock, (c) any agreements governing any
purchase money Liens or Capital Lease Obligations otherwise permitted hereby (in
which case, any prohibition or limitation shall only be effective against the
assets financed thereby); provided such restrictions and conditions apply only
to the Subsidiary or assets that are to be sold and such sale is permitted under
this agreement, and (e) customary provisions in leases and other contracts
restricting assignment thereof in existence on the Closing Date or entered into
consistent with past practice.

 

7.15. Clauses Restricting Subsidiary Distributions. Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary of the Borrower to (a) make Restricted Payments in
respect of any Capital Stock of such Subsidiary held by, or pay any Indebtedness
owed to, the Borrower or any other Subsidiary of the Borrower, (b) make loans or
advances to, or other Investments in, the Borrower or any other Subsidiary of
the Borrower, (c) transfer any of its assets to the Borrower or any other
Subsidiary of the Borrower, except for such encumbrances or restrictions
existing under or by reason of (i) any restrictions existing under the Loan
Documents and (ii) any restrictions with respect to a Subsidiary imposed
pursuant to an agreement that has been entered into in connection with the
Disposition of all or substantially all of the Capital Stock or assets of such
Subsidiary, or (d) as permitted by this Agreement and the other Loan Documents.

 

7.16. Lines of Business; Holdings. (a) Enter into any business, either directly
or through any Subsidiary, except for those businesses in which the Borrower and
its Subsidiaries are engaged on the date of this Agreement or that are
reasonably related thereto or such other lines of business as may be consented
to by the Required Lenders.

 

(b) Permit Holdings to (i) create or suffer to exist any Lien upon any property
or assets now owned or hereafter acquired by it other than the Liens created by
the Security

 

-61-



--------------------------------------------------------------------------------

Documents to which it is a party or permitted pursuant to Section 7.3; (ii)
engage in any business or activity or own any assets other than holding 100% of
the Capital Stock of the Borrower and Muzak Holdings Finance and performing its
obligations under the Loan Documents and, to the extent not inconsistent
therewith, the Related Agreements and the Additional Related Agreements to which
it is a party; (iii) consolidate with or merge with or into, or convey, transfer
or lease all or substantially all its assets to, any Person; (iv) sell or
otherwise dispose of any Capital Stock of any of its Subsidiaries; (v) create or
acquire any Subsidiary or make or own any Investment in any Person other than
the Borrower or Muzak Holdings Finance; or (vi) fail to hold itself out to the
public as a legal entity separate and distinct from any other Person.

 

7.17. Amendments to Certain Related Agreements. Amend, supplement or otherwise
modify (pursuant to a waiver or otherwise) the terms and conditions of the
Related Agreements or any Additional Related Agreement (other than the
Employment Agreement) except for any such amendment, supplement or modification
that becomes effective after the Closing Date and could not reasonably be
expected to have a Material Adverse Effect.

 

SECTION 8. EVENTS OF DEFAULT

 

If any of the following events shall occur and be continuing:

 

(a) the Borrower shall fail to pay any installment of principal of any Loan when
due in accordance with the terms hereof; or the Borrower shall fail to pay any
interest on any Loan, or any other amount payable hereunder or under any other
Loan Document, within five days after any such interest or other amount becomes
due in accordance with the terms hereof; or

 

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

 

(c) (i) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to
Holdings and the Borrower only), Section 6.7(a) or Section 7 of this Agreement
or Sections 4.5, 4.7(b) or 6 of the Guarantee and Collateral Agreement or (ii)
an “Event of Default” under and as defined in any Mortgage shall have occurred
and be continuing; or

 

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days; or

 

(e) any Group Member (i) defaults in making any payment of any installment
principal of any Indebtedness (including any Guarantee Obligation, but excluding
the Loans) on the scheduled or original due date with respect thereto; or (ii)
defaults in making any payment of any interest on any such Indebtedness beyond
the period of grace, if

 

-62-



--------------------------------------------------------------------------------

any, provided in the instrument or agreement under which such Indebtedness was
created; or (iii) defaults in the observance or performance of any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or to become subject to a mandatory offer to
purchase by the obligor thereunder or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that a
default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness the outstanding principal amount of
which exceeds in the aggregate $2,000,000; or

 

(f) (i) any Group Member shall commence any case, proceeding or other action (A)
under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or any Group Member shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against any Group Member any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against any Group Member any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets that results in the entry of
an order for any such relief that shall not have been vacated, discharged, or
stayed or bonded pending appeal within 60 days from the entry thereof; or (iv)
any Group Member shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in clause
(i), (ii), or (iii) above; or (v) any Group Member shall generally not, or shall
be unable to, or shall admit in writing its inability to, pay its debts as they
become due; or

 

(g) (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan or any Lien in favor of the
PBGC or a Plan shall arise on the assets of any Group Member or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment

 

-63-



--------------------------------------------------------------------------------

of a trustee is, in the reasonable opinion of the Required Lenders, likely to
result in the termination of such Plan for purposes of Title IV of ERISA, (iv)
any Single Employer Plan shall terminate for purposes of Title IV of ERISA, (v)
any Group Member or any Commonly Controlled Entity shall, or in the reasonable
opinion of the Required Lenders is likely to, incur any liability in connection
with a withdrawal from, or the Insolvency or Reorganization of, a Multiemployer
Plan or (vi) any other event or condition shall occur or exist with respect to a
Plan; and in each case in clauses (i) through (vi) above, such event or
condition, together with all other such events or conditions, if any, could
reasonably be expected to have a Material Adverse Effect; or

 

(h) one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate a liability (not paid or fully covered by insurance
as to which the relevant insurance company has acknowledged coverage) of
$2,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof; or

 

(i) any of the Security Documents shall cease, for any reason, to be in full
force and effect, or any Loan Party or any Affiliate of any Loan Party shall so
assert, or any Lien (other than by reason of a release of Collateral in
accordance with the terms thereof or the satisfaction in full of the Obligations
in accordance with the terms hereof) created by any of the Security Documents
shall cease to be enforceable and of the same effect and priority purported to
be created thereby; or

 

(j) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, other than satisfaction in full of all
Obligations, to be in full force and effect (other than in accordance with its
terms) or any Loan Party or any Affiliate of any Loan Party shall so assert; or

 

(k) (i) the Permitted Investors shall cease to have the power to vote or direct
the voting of securities having a majority of the voting power of the
outstanding membership interests entitled to vote for the election of directors
of Holdings (determined on a fully diluted basis); (ii) the managers of Holdings
shall cease to consist of a majority of Continuing Managers; (iii) Holdings
shall cease to own and control, of record and beneficially, directly, 100% of
each class of outstanding Capital Stock of the Borrower; or (iv) a Specified
Change of Control shall occur; or

 

(l) Holdings shall (i) conduct, transact or otherwise engage in, or commit to
conduct, transact or otherwise engage in, any business or operations other than
those incidental to its ownership of the Capital Stock of the Borrower, (ii)
incur, create, assume or suffer to exist any Indebtedness or other liabilities
or financial obligations, except (x) nonconsensual obligations imposed by
operation of law, (y) pursuant to the Loan Documents to which it is a party and
(z) obligations with respect to its Capital Stock, or (iii) own, lease, manage
or otherwise operate any properties or assets (including cash (other than cash
received in connection with dividends made by the Borrower in accordance with
Section 8.6 pending application in the manner contemplated by said Section) and
Cash Equivalents) other than the ownership of shares of Capital Stock of the
Borrower;

 

-64-



--------------------------------------------------------------------------------

(m) any Subordinated Indebtedness or the guarantees thereof shall cease, for any
reason, to be validly subordinated to the Obligations or the obligations of the
Subsidiary Guarantors under the Guarantee and Collateral Agreement, as the case
may be, as provided in any Subordinated Indenture, or any Loan Party, any
Affiliate of any Loan Party, the trustee in respect of any Subordinated
Indebtedness or the holders of at least 25% in aggregate principal amount of
such Subordinated Indebtedness shall so assert; or

 

(n) Holdings shall not have filed its annual report on Form 10-K for the year
ended December 31, 2004 (in form and substance consistent with the draft
delivered pursuant to Section 5.1(t)) by no later than 5:30p.m. (Eastern) on
April 15, 2005;

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Term Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents shall immediately become due and payable,
and (B) if such event is any other Event of Default, with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents to be due and
payable forthwith, whereupon the same shall immediately become due and payable.
Except as expressly provided above in this Section, presentment, demand, protest
and all other notices of any kind are hereby expressly waived by the Borrower.

 

SECTION 9. THE AGENTS

 

9.1. Appointment. Each Lender hereby irrevocably designates and appoints each
Agent as the agent of such Lender under this Agreement and the other Loan
Documents, and each such Lender irrevocably authorizes such Agent, in such
capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to such Agent by the terms of this
Agreement and the other Loan Documents, together with such other powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, no Agent shall have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against any Agent.

 

9.2. Delegation of Duties. Each Agent may execute any of its duties under this
Agreement and the other Loan Documents by or through agents or attorneys-in-fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties. No Agent shall be responsible for the negligence or misconduct of
any agents or attorneys-in-fact selected by it with reasonable care.

 

9.3. Exculpatory Provisions. Neither any Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates shall be (i)
liable for any action lawfully taken or omitted to be taken by it or such Person
under or in connection with this Agreement or any other Loan Document (except to
the extent that any of the foregoing are found by a final and

 

-65-



--------------------------------------------------------------------------------

nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by any Loan Party or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Agents under or in connection with, this Agreement or any other Loan
Document or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document or for any failure
of any Loan Party a party thereto to perform its obligations hereunder or
thereunder. The Agents shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

 

9.4. Reliance by Agents. Each Agent shall be entitled to rely, and shall be
fully protected in relying, upon any instrument, writing, resolution, notice,
consent, certificate, affidavit, letter, telecopy, telex or teletype message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including counsel to
Holdings or the Borrower), independent accountants and other experts selected by
such Agent. The Administrative Agent may deem and treat the payee of any Note as
the owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent. Each Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Agents shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all Lenders), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans.

 

9.5. Notice of Default. No Agent shall be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder unless such Agent
has received notice from a Lender, Holdings or the Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”. In the event that the Administrative Agent
receives such a notice from a Lender, the Administrative Agent shall give notice
thereof to the Lenders, Holdings and the Borrower. The Administrative Agent
shall take such action with respect to such Default or Event of Default as shall
be reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders or any other instructing group of Lenders specified by
this Agreement); provided that unless and until the Administrative Agent shall
have received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders. If the Required Lenders shall direct the Collateral
Agent to foreclose on the Collateral, any proceeds received therefrom by the
Collateral Agent on behalf of the Secured Parties, shall be paid to the
Administrative Agent for distribution thereof to the Lenders as recorded in the
Register.

 

-66-



--------------------------------------------------------------------------------

9.6. Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent or the Collateral Agent hereunder, neither the
Administrative Agent nor the Collateral Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
the Collateral Agent or any of their respective officers, directors, employees,
agents, attorneys-in-fact or affiliates.

 

9.7. Indemnification. The Lenders agree to indemnify each Agent in its capacity
as such (to the extent not reimbursed by Holdings or the Borrower and without
limiting the obligation of Holdings or the Borrower to do so), ratably according
to its respective Aggregate Exposure Percentage in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Term Commitments shall have terminated and the
Loans shall have been paid in full, ratably in accordance with such Aggregate
Exposure Percentage immediately prior to such date), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever that may at any
time (whether before or after the payment of the Loans) be imposed on, incurred
by or asserted against such Agent in any way relating to or arising out of the
Term Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent’s gross negligence or
willful misconduct. The agreements in this Section shall survive the payment of
the Loans and all other amounts payable hereunder.

 

-67-



--------------------------------------------------------------------------------

9.8. Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

 

9.9. Successor Administrative Agent or Collateral Agent. The Administrative
Agent and/or the Collateral Agent may resign as Administrative Agent or
Collateral Agent, as applicable, upon 30 days’ notice to the Lenders and the
Borrower. If the Administrative Agent and/or Collateral Agent, as applicable,
shall resign as Administrative Agent or Collateral Agent, as applicable, under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint upon five Business Days notice to the Borrower from among the Lenders a
successor agent or agents for the Lenders, which successor agent or agents shall
(unless an Event of Default under Section 8(a) or Section 8(f) with respect to
the Borrower shall have occurred and be continuing) be subject to approval by
the Borrower (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent or agents shall succeed to the rights, powers and
duties of the Administrative Agent and/or the Collateral Agent, as applicable,
and the term “Administrative Agent” and/or “Collateral Agent” shall mean such
successor agent or agents effective upon such appointment and approval, and the
former Administrative Agent’s and/or Collateral Agent’s rights, powers and
duties as Administrative Agent and/or Collateral Agent, as applicable, shall be
terminated, without any other or further act or deed on the part of such former
Administrative Agent and/or Collateral Agent, as applicable, or any of the
parties to this Agreement or any holders of the Loans. If no successor agent has
accepted appointment as Administrative Agent and/or Collateral Agent, as
applicable, by the date that is 10 days following a retiring Administrative
Agent’s and/or Collateral Agent’s notice of resignation, the retiring
Administrative Agent’s and/or Collateral Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall assume and perform all of the
duties of the Administrative Agent and/or the Collateral Agent, as applicable,
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s and/or
Collateral Agent’s resignation as Administrative Agent and/or Collateral Agent,
the provisions of this Section 9 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent and/or
Collateral Agent, as applicable, under this Agreement and the other Loan
Documents.

 

9.10. Agents Generally. Except as expressly set forth herein, no Agent shall
have any duties or responsibilities hereunder in its capacity as such.

 

9.11. The Lead Arranger. The Lead Arranger, in its capacity as such, shall have
no duties or responsibilities, and shall incur no liability, under this
Agreement and other Loan Documents.

 

SECTION 10. MISCELLANEOUS

 

10.1. Amendments and Waivers. Neither this Agreement, any other Loan Document
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1. The Required Lenders and
each Loan Party

 

-68-



--------------------------------------------------------------------------------

that is party to the relevant Loan Document may, or, with the written consent of
the Required Lenders, the Administrative Agent and each Loan Party that is party
to the relevant Loan Document may, from time to time, (a) enter into written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Lenders or of the Loan
Parties hereunder or thereunder or (b) waive, on such terms and conditions as
the Required Lenders or the Administrative Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any Default or Event of Default and its consequences;
provided, however, that no such waiver and no such amendment, supplement or
modification shall (i) forgive the principal amount or extend the final
scheduled date of maturity of any Loan, extend the scheduled date of any
amortization payment in respect of any Term Loan, modify or otherwise amend or
supplement the prepayment premium set forth in Section 3.3, reduce the stated
rate of any interest or fee payable hereunder (except that any amendment or
modification of defined terms used in the financial covenant in this Agreement
shall not constitute a reduction in the rate of interest or fees for purposes of
this clause (i)) or extend the scheduled date of any payment thereof, in each
case without the written consent of each Lender directly affected thereby; (ii)
eliminate or reduce the voting rights of any Lender under this Section 10.1
without the written consent of such Lender; (iii) reduce any percentage
specified in the definition of Required Lenders, consent to the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement and the other Loan Documents, release all or substantially all of the
Collateral or release all or substantially all of the Subsidiary Guarantors from
their obligations under the Guarantee and Collateral Agreement, in each case
without the written consent of all Lenders; (iv) amend, modify or waive any
provision of Section 8 without the written consent of each Agent adversely
affected thereby; (v) amend, modify or waive any provision of Section 10.6
without the written consent of each Lender adversely affected thereby; (vi)
amend, modify or waive any provisions of Section 7.2 or 7.3 to permit the
incurrence of any Indebtedness secured by a Lien on any property or assets of
Holdings or any of its Subsidiaries other than to the extent the incurrence of
such Indebtedness and the incurrence of such Lien is permitted in accordance
with the terms of such Sections as in effect on the Closing Date without the
written consent of each Lender; or (vii) amend, modify or waive any provision of
Section 3.9 without the written consent of each Lender. Any such waiver and any
such amendment, supplement or modification shall apply equally to each of the
Lenders and shall be binding upon the Loan Parties, the Lenders, the Agents and
all future holders of the Loans. In the case of any waiver, the Loan Parties,
the Lenders and the Agents shall be restored to their former position and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.

 

10.2. Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of Holdings, the Borrower and the Agents, and
as set forth in an administrative questionnaire delivered to the Administrative
Agent

 

-69-



--------------------------------------------------------------------------------

in the case of the Lenders, or to such other address as may be hereafter
notified by the respective parties hereto:

 

Holdings and the Borrower:   

Muzak Holdings LLC/Muzak LLC

3318 Lakemont Boulevard

Fort Mill, South Carolina 29708

Attention:  General Counsel

Telecopy:  (803) 396-3357

Telephone: (803) 396-3000

with a copy to   

ABRY Partners, LLC

111 Huntington Avenue, 30th Floor

Boston, Massachusetts 02199

Attention:  Peni Garber, Partner

Telecopy:  (617) 859-7205

Telephone: (617) 859-2959

with a copy to:   

Kirkland & Ellis LLP

Citigroup Center

153 East 53rd Street New York,

New York 10022-4611

Attention:  John L. Kuehn, Esq.

Telecopy:  (212) 446-4900

Telephone: (212) 446-4800

The Administrative Agent

and the Collateral Agent:

  

Bear Stearns Corporate Lending Inc.

383 Madison Avenue, 8th Floor

New York, New York 10167

Attention:  Kevin Cullen

Telecopy:  (212) 272-9184

Telephone: (212) 272-5724

with a copy to:   

Cahill Gordon & Reindel LLP

80 Pine Street

New York, New York 10005

Attention:  John Papachristos, Esq.

Telecopy:  (212) 269-5420

Telephone: (212) 701-3000

 

provided that any notice, request or demand to or upon any Agent or the Lenders
shall not be effective until received.

 

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent, the
Collateral Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other

 

-70-



--------------------------------------------------------------------------------

communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

10.3. No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

10.4. Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

 

10.5. Payment of Expenses and Taxes. The Borrower agrees (a) to pay or reimburse
each Agent for all its actual and reasonable out-of-pocket costs and expenses
incurred in connection with the preparation and execution of, and any amendment,
supplement or modification to, this Agreement and the other Loan Documents and
any other documents prepared in connection herewith or therewith, and the
consummation and administration of the transactions contemplated hereby and
thereby, including the fees and disbursements of counsel to such Agent and
filing and recording fees and expenses, with statements with respect to the
foregoing to be submitted to the Borrower prior to the Closing Date (in the case
of amounts to be paid on the Closing Date) and from time to time thereafter on a
quarterly basis or such other periodic basis as such Agent shall deem
appropriate, (b) to pay or reimburse each Lender and Agent for all its actual
and reasonable costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any such other documents, including the fees and disbursements of counsel
(including the allocated fees and expenses of in-house counsel) to each Lender
and of counsel to such Agent, (c) to pay, indemnify and hold each Lender and
Agent harmless from any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any delay in paying, stamp,
excise and other taxes, if any, that may be payable or determined to be payable
in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and (d)
to pay, indemnify and hold each Lender and Agent and their respective officers,
directors, employees, affiliates, agents and controlling persons (each, an
“Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including any
of the foregoing relating to the use of proceeds of the Loans or the violation
of, noncompliance with or liability under, any Environmental Law applicable to
the operations of any Group Member or any of the Properties and the reasonable
fees and expenses of legal counsel in connection with claims, actions or
proceedings by any Indemnitee

 

-71-



--------------------------------------------------------------------------------

against any Loan Party under any Loan Document (all the foregoing in this clause
(d), collectively, the “Indemnified Liabilities”), provided, that the Borrower
shall have no obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnitee. Without
limiting the foregoing, and to the extent permitted by applicable law, the
Borrower agrees not to assert and to cause its Subsidiaries not to assert, and
hereby waives and agrees to cause its Subsidiaries to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee. All amounts due
under this Section 10.5 shall be payable not later than 10 days after written
demand therefor. Statements payable by the Borrower pursuant to this Section
10.5 shall be submitted to the attention of: General Counsel (Telephone No.
(803) 396-3000) (Telecopy No. (803) 396-3357), at the address of the Borrower
set forth in Section 10.2, or to such other Person or address as may be
hereafter designated by the Borrower in a written notice to the Administrative
Agent. The agreements in this Section 10.5 shall survive repayment of the Loans
and all other amounts payable hereunder.

 

10.6. Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby, except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section (and any attempted
assignment or transfer by any Lender not in accordance with this Section shall
be null and void).

 

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Term Commitments and the Loans at the time owing to it) with the
prior written consent (such consent not to be unreasonably withheld or delayed)
of:

 

(A) the Borrower, provided that no consent of the Borrower shall be required for
(x) an assignment by a Lender to an Affiliate or, if a Default or an Event of
Default has occurred and is continuing, an assignment to any other Person, in
each case without regard to minimum amount of the assignment, or (y) an
assignment in a minimum amount of $1,000,000 to an Approved Fund (as defined
below);

 

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for (x) an assignment to an Assignee that is a Lender
immediately prior to giving effect to such assignment or any Affiliate of such
Lender, in each case, without regard to the minimum amount of the assignment or
(y) any assignment by the Administrative Agent (or its Affiliates).

 

-72-



--------------------------------------------------------------------------------

(ii) Assignments shall be subject to the following additional conditions:

 

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Term Commitments or Loans, the amount of the Term Commitments
or Loans of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $1,000,000 unless
each of the Borrower and the Administrative Agent otherwise consents, provided
that (1) no such consent of the Borrower shall be required if an Event of
Default has occurred and is continuing and (2) such amounts shall be aggregated
in respect of each Lender and its Affiliates or Approved Funds, if any;

 

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption;

 

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire; and

 

(D) in the case of an assignment to a CLO (as defined below), the assigning
Lender shall retain the sole right to approve any amendment, modification or
waiver of any provision of this Agreement and the other Loan Documents, provided
that the Assignment and Assumption between such Lender and such CLO may provide
that such Lender will not, without the consent of such CLO, agree to any
amendment, modification or waiver that (1) requires the consent of each Lender
directly affected thereby pursuant to the proviso to the second sentence of
Section 9.1 and (2) directly affects such CLO.

 

For the purposes of this Section 10.6, the terms “Approved Fund” and “CLO” have
the following meanings:

 

“Approved Fund” means (a) a CLO and (b) with respect to any Lender that is a
fund which invests in bank loans and similar extensions of credit, any other
fund that invests in bank loans and similar extensions of credit and is managed
by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

 

“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and is administered or managed by a Lender or an Affiliate of such Lender.

 

Each Lender, upon execution and delivery hereof or upon executing and delivering
an Assignment and Assumption, as the case may be, represents and warrants as of
the Closing Date or as of the applicable effective date of such Assignment and
Assumption, as applicable, that (i) it has experience and expertise in the
making of commitments or investing in loans such as the Term Commitments and the
Loans, as the case may be; and (ii) it will make or invest in, as the case may
be, its Commitments or Loans for its own account in the ordinary course of its
business and without a view to distribution of such Loans within the meaning of
the Securities

 

-73-



--------------------------------------------------------------------------------

Act or the Exchange Act or other federal securities laws (it being understood
that, subject to the provisions of this Section 10.6, the disposition of such
Term Commitments or Loans or any interests therein shall at all times remain
within its exclusive control).

 

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below and compliance with the terms and conditions set forth in this Section,
from and after the effective date specified in each Assignment and Assumption
the Assignee thereunder shall be a party hereto and, to the extent of the rights
and obligations assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the rights and obligations assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
3.11, 3.12 and 10.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Term Commitments of, and principal amount of
the Loans owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent, the Collateral Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register, and the
Administrative Agent shall give prompt notice to the Borrower thereof. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Term Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such

 

-74-



--------------------------------------------------------------------------------

Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement may provide that such Lender
will not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) requires the consent of each Lender directly
affected thereby pursuant to the proviso to the second sentence of Section 10.1
and (2) directly affects such Participant. Subject to paragraph (c)(ii) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.11 and 3.12 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 10.7(b) as though it were a Lender, provided such
Participant shall be subject to Section 10.7(a) as though it were a Lender.

 

(ii) A Participant shall not be entitled to receive any greater payment under
Section 3.10 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent. Any Participant that is a Non-U.S. Lender shall not be entitled to the
benefits of Section 3.11 unless such Participant complies with Section 3.11(d).

 

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

 

(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

 

(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 10.6(b). Each of Holdings, the Borrower, each
Lender and the Administrative Agent hereby confirms that it will not institute
against a Conduit Lender or join any other Person in instituting against a
Conduit Lender any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under any state bankruptcy or similar law, for one year
and one day after the payment in full of the latest maturing commercial paper
note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage or expense arising
out of its inability to institute such a proceeding against such Conduit Lender
during such period of forbearance.

 

10.7. Adjustments; Set-off. (a) Except to the extent that this Agreement
expressly provides for payments to be allocated to a particular Lender or to the
Lenders hereunder,

 

-75-



--------------------------------------------------------------------------------

if any Lender (a “Benefitted Lender”) shall, at any time after the Loans and
other amounts payable hereunder shall immediately become due and payable
pursuant to Section 8, receive any payment of all or part of the Obligations
owing to it, or receive any collateral in respect thereof (whether voluntarily
or involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 8(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of the Obligations owing to such other Lender, such Benefitted Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefitted Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.

 

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to Holdings or the Borrower,
any such notice being expressly waived by Holdings and the Borrower to the
extent permitted by applicable law, upon any amount becoming due and payable by
Holdings or the Borrower hereunder (whether at the stated maturity, by
acceleration or otherwise), to set off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final, but not including trust accounts), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of Holdings or the Borrower, as the case may be. Each Lender agrees
promptly to notify the Borrower and the Administrative Agent after any such
set-off and application made by such Lender, provided that the failure to give
such notice shall not affect the validity of such set-off and application.

 

10.8. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

 

10.9. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.10. Integration. This Agreement and the other Loan Documents represent the
entire agreement of Holdings, the Borrower, the Agents and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by any Agent or any Lender relative
to subject matter hereof not expressly set forth or referred to herein or in the
other Loan Documents. Notwithstanding the foregoing, any letter agreements by
and between Holdings and/or the Borrower and the Agents and/or Lenders shall
survive and be in full force and effect.

 

-76-



--------------------------------------------------------------------------------

10.11. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES THEREOF.

 

10.12. Submission to Jurisdiction; Waivers. Each of Holdings and the Borrower
hereby irrevocably and unconditionally:

 

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

 

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to Holdings or the
Borrower, as the case may be at its address set forth in Section 10.2 or at such
other address of which the Administrative Agent shall have been notified
pursuant thereto;

 

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

10.13. Acknowledgments. Each of Holdings and the Borrower hereby acknowledges
that:

 

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

 

(b) no Agent or Lender has any fiduciary relationship with or duty to Holdings
or the Borrower arising out of or in connection with this Agreement or any of
the other Loan Documents, and the relationship between the Agents and Lenders,
on one hand, and Holdings and the Borrower, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor; and

 

-77-



--------------------------------------------------------------------------------

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among Holdings, the Borrower and the Lenders.

 

10.14. Releases of Guarantees and Liens. (a) Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Collateral Agent is
hereby irrevocably authorized by each Lender (without requirement of notice to
or consent of any Lender except as expressly required by Section 10.1) to take
any action requested by the Borrower having the effect of releasing any
Collateral or Guarantee Obligations (i) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 10.1 or (ii) under the
circumstances described in paragraph (b) below.

 

(b) At such time as the Loans and the other obligations under the Loan Documents
(other than obligations under or in respect of Hedge Agreements) shall have been
paid in full, the Collateral shall be released from the Liens created by the
Security Documents, and the Security Documents and all obligations (other than
those expressly stated to survive such termination) of the Collateral Agent and
each Loan Party under the Security Documents shall terminate, all without
delivery of any instrument or performance of any act by any Person.

 

10.15. Confidentiality. Each Agent and each Lender agrees to keep confidential
all non-public information provided to it by any Loan Party pursuant to this
Agreement that is designated by such Loan Party as confidential; provided that
nothing herein shall prevent any Agent or any Lender from disclosing any such
information (a) to any Agent, any other Lender or any Lender Affiliate, (b)
subject to an agreement to comply with the provisions of this Section, to any
actual or prospective Transferee or any direct or indirect counterparty to any
Hedge Agreement (or any professional advisor to such counterparty), (c) to its
employees, directors, agents, attorneys, accountants and other professional
advisors or those of any of its affiliates, (d) upon the request or demand of
any Governmental Authority (notice of which shall be provided to the Borrower),
(e) in response to any order of any court or other Governmental Authority or as
may otherwise be required pursuant to any Requirement of Law (notice of which
shall be provided to the Borrower), (f) if requested or required to do so in
connection with any litigation or similar proceeding, (g) that has been publicly
disclosed, (h) to the National Association of Insurance Commissioners or any
similar organization or any nationally recognized rating agency that requires
access to information about a Lender’s investment portfolio in connection with
ratings issued with respect to such Lender, or (i) in connection with the
exercise of any remedy hereunder or under any other Loan Document.

 

10.16. WAIVERS OF JURY TRIAL. HOLDINGS, THE BORROWER, THE AGENTS AND THE LENDERS
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

-78-



--------------------------------------------------------------------------------

10.17. Delivery of Addenda. Each initial Lender shall become a party to this
Agreement by delivering to the Administrative Agent an Addendum duly executed by
such Lender.

 

10.18. Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law, shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, the Borrower shall pay to the Administrative Agent
an amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
the Lenders and the Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to the Borrower.

 

[Signature Pages Follow]

 

 

-79-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

MUZAK LLC By:  

/s/ Michael F. Zendan II

--------------------------------------------------------------------------------

Name:   Michael F. Zendan II Title:   Vice President MUZAK HOLDINGS LLC By:  

/s/ Michael F. Zendan II

--------------------------------------------------------------------------------

Name:   Michael F. Zendan II Title:   Vice President

BEAR STEARNS CORPORATE LENDING INC.,

as Administrative Agent and Collateral Agent

By:  

/s/ R. Bram Smith

--------------------------------------------------------------------------------

Name:   Richard Bram Smith Title:   Vice President

 

-80-